EXHIBIT 10.1
EXECUTION VERSION
 
 
(JPMORGAN LOGO) [b70450pcb7045002.gif]
CREDIT AGREEMENT
dated as of June 13, 2008
among
PAREXEL INTERNATIONAL CORPORATION
PAREXEL INTERNATIONAL HOLDING B.V.
and
PAREXEL INTERNATIONAL HOLDING UK LIMITED
as Borrowers,
Certain Subsidiaries of the Borrowers,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED
as London Agent
and
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent
 

      J.P. MORGAN SECURITIES INC.   KEYBANK NATIONAL ASSOCIATION as Joint
Bookrunner and Joint Lead Arranger   as Joint Bookrunner and Joint Lead Arranger

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page    
ARTICLE I.
  Definitions     1  
Section 1.1.
      Defined Terms     1  
Section 1.2.
      Classification of Loans and Borrowings     20  
Section 1.3.
      Terms Generally     20  
Section 1.4.
      Accounting Terms; GAAP     20  
Section 1.5.
      Currency Translation     21  
ARTICLE II.
  The Credits     21  
Section 2.1.
      Commitments     21  
Section 2.2.
      Loans and Borrowings     21  
Section 2.3.
      Requests for Borrowings     22  
Section 2.4.
      Swingline Loans     23  
Section 2.5.
      Letters of Credit     24  
Section 2.6.
      Funding of Borrowings     29  
Section 2.7.
      Interest Elections     29  
Section 2.8.
      Termination and Reduction of Commitments     31  
Section 2.9.
      Repayment of Loans; Evidence of Debt; Amortization of Term Loans     32  
Section 2.10.
      Prepayment of Loans     32  
Section 2.11.
      Fees     33  
Section 2.12.
      Interest     35  
Section 2.13.
      Alternate Rate of Interest     36  
Section 2.14.
      Increased Costs     36  
Section 2.15.
      Break Funding Payments     37  
Section 2.16.
      Taxes     38  
Section 2.17.
      Payments Generally; Pro Rata Treatment; Sharing of Set-offs     40  
Section 2.18.
      Mitigation Obligations; Replacement of Lenders     42  
Section 2.19.
      Foreign Subsidiary Costs     43  
Section 2.20.
      Redenomination of Certain Alternative Currencies     43  
Section 2.21.
      Designation of US Subsidiary Borrowers and Foreign Borrowers     44  
Section 2.22.
      Increase in Commitments     44  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d.)

                              Page    
ARTICLE III.
  Representations and Warranties     45  
Section 3.1.
      Organization; Powers     45  
Section 3.2.
      Authorization; Enforceability     46  
Section 3.3.
      Governmental Approvals; No Conflicts     46  
Section 3.4.
      Financial Condition; No Material Adverse Change     46  
Section 3.5.
      Properties     46  
Section 3.6.
      Litigation and Environmental Matters     47  
Section 3.7.
      Compliance with Laws and Agreements     47  
Section 3.8.
      Investment and Holding Company Status     47  
Section 3.9.
      Taxes     47  
Section 3.10.
      ERISA     47  
Section 3.11.
      Disclosure     48  
Section 3.12.
      Subsidiaries     48  
Section 3.13.
      Federal Regulations     48  
Section 3.14.
      Specially Designated Nationals or Blocked Persons List     48  
ARTICLE IV.
  Conditions     48  
Section 4.1.
      Effective Date     48  
Section 4.2.
      Each Credit Event     50  
Section 4.3.
      Initial Credit Event for each Additional Borrower     50  
ARTICLE V.
  Affirmative Covenants     51  
Section 5.1.
      Financial Statements; Ratings Change and Other Information     51  
Section 5.2.
      Notices of Material Events     52  
Section 5.3.
      Existence; Conduct of Business     52  
Section 5.4.
      Payment of Obligations     52  
Section 5.5.
      Maintenance of Properties; Insurance     53  
Section 5.6.
      Books and Records; Inspection Rights     53  
Section 5.7.
      Compliance with Laws     53  
Section 5.8.
      Use of Proceeds and Letters of Credit     53  
Section 5.9.
      Additional Subsidiaries     53  
ARTICLE VI.
  Negative Covenants     54  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d.)

                              Page    
Section 6.1.
      Indebtedness     54  
Section 6.2.
      Liens     55  
Section 6.3.
      Fundamental Changes     55  
Section 6.4.
      Investments, Loans, Advances, Guarantees and Acquisitions     57  
Section 6.5.
      Swap Agreements     57  
Section 6.6.
      Restricted Payments     57  
Section 6.7.
      Transactions with Affiliates     57  
Section 6.8.
      Restrictive Agreements     58  
Section 6.9.
      Financial Covenants     58  
Section 6.10.
      Capital Expenditures     59  
Section 6.11.
      Fiscal Year     59  
Section 6.12.
      Transfers from Credit Parties to Non-Credit Parties     59  
ARTICLE VII.
  Events of Default     59  
ARTICLE VIII.
  The Agents     61  
ARTICLE IX.
  GUARANTEE     63  
ARTICLE X.
  Miscellaneous     65  
Section 10.1.
      Notices     65  
Section 10.2.
      Waivers; Amendments     66  
Section 10.3.
      Expenses; Indemnity; Damage Waiver     67  
Section 10.4.
      Successors and Assigns     68  
Section 10.5.
      Survival     72  
Section 10.6.
      Counterparts; Integration; Effectiveness     72  
Section 10.7.
      Severability     73  
Section 10.8.
      Right of Setoff     73  
Section 10.9.
      Governing Law; Jurisdiction; Consent to Service of Process     73  
Section 10.10.
      WAIVER OF JURY TRIAL     74  
Section 10.11.
      Headings     74  
Section 10.12.
      Confidentiality     74  
Section 10.13.
      Interest Rate Limitation     75  
Section 10.14.
      Conversion of Currencies     76  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d.)

                              Page    
Section 10.15.
      Releases of Guarantees     76  
Section 10.16.
      USA PATRIOT Act     77  
Section 10.17.
      No Fiduciary Duty     77  
Section 10.18.
      Liability for Obligations     78  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule P-1 — Certain Permitted Investments
Schedule 2.1 — Commitments
Schedule 3.6 — Disclosed Matters
Schedule 3.12 — Subsidiaries
Schedule 6.1 — Existing Indebtedness
Schedule 6.2 — Existing Liens
Schedule 6.8 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Subsidiary Guarantee Agreement
Exhibit C — Mandatory Costs Rate
Exhibit D — Form of Borrower Joinder Agreement
Exhibit E — Form of Borrower Termination Agreement
Exhibit F — Form of Instrument of Adherence
Exhibit G — Form of Borrowing Request

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”) dated as of June 13, 2008, among
PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the
“Administrative Borrower”), PAREXEL INTERNATIONAL HOLDING B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) (the “Dutch Borrower”), PAREXEL INTERNATIONAL HOLDING UK
LIMITED, a United Kingdom corporation (“Bidco”; and together with the
Administrative Borrower, the Dutch Borrower and the other Persons who are or
hereafter are designated as Borrowers pursuant to Section 2.21 hereto, the
“Borrowers”), the Subsidiaries of the Borrowers party hereto, the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and J.P. MORGAN
EUROPE LIMITED, as London Agent.
     The parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means the purchase or acquisition by any Person of (a) more
than 50% of the Equity Interests with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Equity Interests)
of another Person, whether or not involving a merger or consolidation with such
Person.
     “Acquisition Costs” means fees (including the fees payable under the
Syndication and Fee Letter) and expenses (including taxes thereon) and all
stamp, documentary, registration or similar taxes and duties payable by or
incurred by or on behalf of the Administrative Borrower, Bidco or the ClinPhone
Group in connection with this Agreement, the Scheme and/or the Scheme
Acquisition or, if the Offer Conversion Date occurs, the Takeover Offer and/or
the Takeover Offer Acquisition, including, without limitation, the preparation
and negotiation of and entry into the necessary financing documents and all
other documentation in relation to the Scheme and the Scheme Acquisition or the
Takeover Offer and the Takeover Offer Acquisition (as applicable).
     “Additional Lender” has the meaning set forth in Section 2.22.
     “Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period and (b) the Mandatory Costs Rate.

 



--------------------------------------------------------------------------------



 



     “Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency (other than Euros) for an Interest Period, any interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (x) the LIBO
Rate for such Interest Period plus (y) the Mandatory Costs Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Agent Fee Letter” means the administrative agent fee letter
agreement dated as of June 12, 2008, between the Administrative Agent and the
Administrative Borrower.
     “Administrative Borrower” shall have the meaning specified in the preamble.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means the Administrative Agent and the London Agent.
     “Agreement” shall have the meaning specified in the preamble.
     “Agreement Currency” has the meaning assigned to such term in Section
10.14(b).
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Alternative Currency” means (a) Euros, (b) Sterling, (c) Yen and (d) any
other currency that is freely transferable and convertible into US Dollars in
the London market and for which LIBO Rates can be determined by reference to the
Screen Rate as provided in the definition of “LIBO Rate”, and is acceptable to
all of the Lenders and the Applicable Agent.
     “Announcement Date” means the date the Press Release (or, if the Offer
Conversion has occurred prior to such date, the Offer Press Announcement) is
issued (provided that such date shall be on or prior to the date falling 10 days
after the date of this Agreement).
     “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars or any Letter of Credit, and with respect to any
payment hereunder that does not relate to a particular Loan or Borrowing, the
Administrative Agent and (b) with respect to a Loan or Borrowing denominated in
an Alternative Currency, the London Agent.

2



--------------------------------------------------------------------------------



 



     “Applicable Creditor” has the meaning assigned to such term in Section
10.14(b).
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Revolving Commitments represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Exposures then in effect, giving effect to any assignments.
     “Applicable Rate” means the following percentages per annum, based on the
Consolidated Leverage Ratio as of the end of the most recent Reference Period
for which financial statements shall have been delivered pursuant to
Section 5.1(a) or (b):

                              When determined             with reference to    
        the Adjusted LIBO             Rate and the   When determined    
Consolidated   Adjusted EURIBO   with reference to Pricing Level   Leverage
Ratio   Rate   ABR
1
  £ 0.75:1.00     1.000 %     0 %
2
  > 0.75:1.00 and £ 1.50:1.00     1.250 %     0.250 %
3
  > 1.50:1.00 and £ 2.25:1.00     1.500 %     0.500 %
4
  > 2.25:1.00     1.750 %     0.750 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to
Section 5.1(c); provided that if such certificate is not delivered when due in
accordance with such Section, then Pricing Level 4 shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered until such certificate is delivered, after which the Applicable Rate
shall be determined from such certificate. The Applicable Rate in effect from
the date hereof through the date on which such certificate in respect of the
Reference Period ending on the last day of the second full fiscal quarter
completed after the Initial Funding Date is delivered to the Administrative
Agent and the Lenders in accordance with Section 5.1(c) shall be determined
based upon Pricing Level 3.
     “Approved Fund” has the meaning assigned to such term in Section 10.4.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent, and
reasonably acceptable to the Administrative Borrower.

3



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Initial
Funding Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
     “Bidco” shall have the meaning specified in the preamble.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower Joinder Agreement” means a Borrower Joinder Agreement
substantially in the form of Exhibit D.
     “Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit E.
     “Borrowers” shall have the meaning specified in the recitals hereto.
     “Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans or EURIBOR
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.
     “Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$2,000,000 and (b) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent in excess of US$2,000,000.
     “Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars US$500,000 and (b) in the case of a Borrowing denominated in any other
Alternative Currency, 500,000 units of such currency.
     “Borrowing Request” means a request by a Borrower for a Revolving Borrowing
in accordance with Section 2.3 in the form of Exhibit G.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in such currency in the London interbank market
and in the country of issue of the currency of such Eurocurrency Loan and
(b) when used in connection with EURIBOR Loan, the term “Business Day” shall
also exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euros.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

4



--------------------------------------------------------------------------------



 



     “Capital Reduction” means the reduction of ClinPhone’s share capital
associated with the cancellation and extinguishing of ClinPhone Shares provided
for by the Scheme pursuant to Sections 135 to 141 of the Companies Act 1985.
     “Cash Pooling Financing” means a customary corporate treasury cash pooling
overdraft facility established with a Lender or an Affiliate of a Lender.
     “CCT” means California Clinical Trials Medical Group, Inc., a California
corporation.
     “CCT Agreements” means collectively, (a) that certain Management Agreement,
dated as of November 15, 2006, by and between the Administrative Borrower and
CCT, (b) that certain Stock Transfer Restriction Agreement, dated as of
November 15, 2006, by and among the Administrative Borrower, CCT, Murray H.
Rosenthal and the stockholder of CCT, and (c) that certain Stock Transfer
Restriction Agreement, dated as of November 15, 2006, by and among the Murray H.
Rosenthal, the Administrative Borrower and CCT Holding Company Medical Group,
Inc.
     “CCT Transactions” means the CCT Agreements, any modifications,
replacements or supplements to the CCT Agreements that are not materially
adverse to the Administrative Borrower, and the performance of obligations of
the parties under the CCT Agreements, as modified.
     “Certain Funds Default” means any circumstance constituting:
     (a) an Event of Default under paragraphs (a) or (b) of Article VII; or
     (b) an Event of Default under paragraph (c) of Article VII insofar as it
relates to a breach of a Certain Funds Representation; or
     (c) an Event of Default under paragraph (d) of Article VII insofar as it
relates to:
     (i) a breach of Section 6.1 caused by a Borrower or one of the Material CF
Subsidiaries to the extent that such breach first occurs after the date of this
Agreement and results from a wilful act or a wilful failure to act on the part
of such Borrower or such Subsidiary, as the case may be; or
     (ii) a breach of Section 6.2, 6.3 or 6.4 caused by a Borrower; or
     (iii) a breach of Section 6.13, 6.14 or 6.15; or
     (c) an Event of Default under paragraph (h), (i), (j) or (k) of Article VII
insofar as it relates to a Borrower or a Material Subsidiary which is not a
member of the ClinPhone Group but excluding, in relation to paragraph (h), any
Event of Default caused by a frivolous or vexatious (and in either case, lacking
in merit) action, proceeding or petition against a Borrower or Material
Subsidiary and in respect of which no order or decree described in such
paragraph (h) shall have been entered.

5



--------------------------------------------------------------------------------



 



     “Certain Funds Period” means:
     (1) unless the Offer Conversion occurs, the period commencing on the
Announcement Date and ending on the earlier of:
     (a) the date falling 180 days after the Announcement Date;
     (b) the date the Scheme lapses, is withdrawn or is rejected by the relevant
court; and
     (c) the date ClinPhone becomes a Subsidiary and all the ClinPhone Shares
have been paid for; or
     (2) following the Offer Conversion, the period commencing on the
Announcement Date and ending on the earlier of:
     (a) the date falling 180 days after the Announcement Date;
     (b) the date the Takeover Offer lapses or is withdrawn;
     (c) the date falling 10 Business Days after the date 6 weeks after any
Takeover Offer Squeeze-Out Notice is issued by Bidco; and
     (d) the date ClinPhone becomes a Subsidiary and all amounts owing in
consideration of the acquisition of the ClinPhone Shares have been paid,
     provided that in the case of paragraphs (1)(b), 1(c), 2(b) and 2(d), the
Certain Funds Period shall end immediately on the occurrence of the
circumstances set out in such paragraph.
     “Certain Funds Purpose” means:
     (1) unless the Offer Conversion occurs:
     (a) payment of all or part of the cash price payable by Bidco to the
holders of the ClinPhone Shares in consideration of either (i) the ClinPhone
Shares being cancelled and the New ClinPhone Shares being issued to Bidco
pursuant to the Scheme or (ii) the compulsory purchase of their ClinPhone Shares
as contemplated by paragraph (b) of the definition of “Scheme Acquisition”;
     (b) repayment of loans and transfer of letters of credit outstanding under
the Existing Credit Agreement; and
     (c) financing the Acquisition Costs; or
     (2) if the Offer Conversion occurs:
     (a) payment of all or part of the cash price payable by Bidco to the
holders of the ClinPhone Shares in consideration of the acquisition of such
ClinPhone Shares pursuant to the Takeover Offer;

6



--------------------------------------------------------------------------------



 



     (b) repayment of loans and transfer of letters of credit outstanding under
the Existing Credit Agreement;
     (c) payment of the cash consideration payable pursuant to the operation by
Bidco of the procedures contained in Part 28, Chapter 3 of the Companies Act
2006;
     (d) financing the consideration payable to holders of options to acquire
ClinPhone Shares pursuant to any proposal in respect of those options as
required by the City Code; and
     (e) financing the Acquisition Costs; or
     “Certain Funds Representations” means each of the representations set out
in Sections 3.1, 3.2, paragraphs (a) and (b) of 3.3 and 3.15, 3.16 and 3.17, in
each case only insofar as it applies to a Borrower or one of the Material CF
Subsidiaries.
     “Certain Funds Utilisation” means the borrowing of the Loans and the issue
of Letters of Credit on a date during the Certain Funds Period for the Certain
Funds Purpose.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Administrative
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Administrative Borrower by Persons who were
neither (i) nominated by the board of directors of the Administrative Borrower
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Administrative Borrower by any Person or group.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “City Code” means the City Code on Takeovers and Mergers.
     “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Term Loans,
Revolving Loans or Swingline Loans or are of a class of term loans established
pursuant to Section 2.22, (b) any Commitment, refers to whether such Commitment
is a Term Commitment or a Revolving Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.
     “ClinPhone” means ClinPhone plc, a company incorporated in England and
Wales with registered number 05204138.

7



--------------------------------------------------------------------------------



 



     “ClinPhone Acquisition” means the acquisition by Bidco of the ClinPhone
Shares, to be effected by way of the Scheme Acquisition or, if the Offer
Conversion occurs, the Takeover Offer Acquisition.
     “ClinPhone Acquisition Documents” means the Scheme Documents and all
documents executed or to be executed pursuant to, or in connection with, the
Scheme.
     “ClinPhone Group” means ClinPhone and its subsidiaries.
     “ClinPhone Shares” means all of the issued and to be issued shares of
ClinPhone.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means a Term Commitment, a Revolving Commitment or any
combination thereof (as the context requires).
     “Commitment Increase Notice” has the meaning set forth in Section 2.22.
     “Consolidated” or “consolidated” means with reference to any term defined
herein, that term as applied to the accounts of the Administrative Borrower and
its Subsidiaries, consolidated in accordance with GAAP.
     “Consolidated Capital Expenditures” means, for any period for the
Administrative Borrower and its Subsidiaries, without duplication, all
expenditures (whether paid in cash or other consideration) during such period
that, in accordance with GAAP, are or should be included in additions to
property, plant and equipment or similar items reflected in the consolidated
statement of cash flows for such period; provided, that Consolidated Capital
Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any Acquisition permitted hereunder or (b) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or property.
     “Consolidated EBITDA” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus the following to the extent
deducted in calculating such Consolidated Net Income: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Administrative Borrower and its Subsidiaries for
such period, (c) depreciation, and (d) amortization expense. For the Reference
Period ending on the last day of the fiscal quarter in which the ClinPhone
Acquisition is consummated and for each period prior to the consummation of the
ClinPhone Acquisition, Consolidated EBITDA will be calculated based on the
foregoing definition on a pro forma basis as if ClinPhone and its subsidiaries
had been Subsidiaries during such period.
     “Consolidated Interest Charges” means, for any period, for the
Administrative Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses of the Administrative Borrower and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the

8



--------------------------------------------------------------------------------



 



deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense of the
Administrative Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP. For periods
following the completion of the first full fiscal quarter after the consummation
of the ClinPhone Acquisition but prior to the completion of the fourth such full
fiscal quarter, Consolidated Interest Charges shall be calculated on an
annualized basis based solely on the full fiscal quarters completed after the
consummation of the ClinPhone Acquisition (such that “Consolidated Interest
Charges” for the Reference Period (i) ending on the last day of the first full
fiscal quarter after the consummation of the ClinPhone Acquisition shall equal
four times the Consolidated Interest Charges for such fiscal quarter,
(ii) ending on the last day of the second such quarter shall equal two times the
Consolidated Interest Charges for the first two such fiscal quarters and
(iii) ending on the last day of the third such fiscal quarter shall equal 4/3
times the Consolidated Interest Charges for the first three such fiscal
quarters). Consolidated Interest Charges for the Reference Period ending on the
last day of the fiscal quarter in which the ClinPhone Acquisition is consummated
shall be calculated by determining “Consolidated Interest Charges” for such
quarter on a pro forma basis as if such consummation had occurred (and the
Indebtedness to be incurred upon such consummation had been incurred and the
Indebtedness to be repaid at such time had been repaid) on the first day of such
quarter and multiplying the amount so determined by four.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the most recently ended
Reference Period, to (b) Consolidated Interest Charges for such Reference
Period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt as of such date, to (b) Consolidated EBITDA
for the most recently ended Reference Period.
     “Consolidated Net Income” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, the net income of the
Administrative Borrower and its Subsidiaries (excluding extraordinary gains and
extraordinary non-cash losses) for such period.
     “Consolidated Net Worth” means, as to any Person as of any date of
determination, all amounts which should be included under shareholders’ equity
on a balance sheet of such Person and its Subsidiaries determined on a
consolidated basis as of such date in accordance with GAAP.
     “Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all Indebtedness of Administrative Borrower and
its Subsidiaries.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

9



--------------------------------------------------------------------------------



 



     “Controlled Foreign Corporation” means (a) each Subsidiary that is a
“controlled foreign corporation” for purposes of the Code and (b) each
subsidiary of each such controlled foreign corporation.
     “Court” means The High Court of England & Wales.
     “Credit Party” means each of the Administrative Borrower and each
Subsidiary Guarantor that is party to a Subsidiary Guarantee Agreement.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.
     “Dutch Borrower” shall have the meaning specified in the preamble.
     “Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 10.2).
     “EMU Legislation” means the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Administrative Borrower, is treated as a single employer
under Section 414(b)

10



--------------------------------------------------------------------------------



 



or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) any failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Administrative
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the
Administrative Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Administrative Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Administrative Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Administrative
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in endangered or critical status, within the meaning of Section 305
of ERISA; or (h) a determination that any Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code).
     “EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates quoted by the London
Agent to leading banks in the Banking Federation of the European Union for the
offering of deposits in Euros for a period comparable to such Interest Period,
in each case as of 11:00 a.m., Brussels time on the Quotation Day.
     “EURIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted EURIBO Rate.
     “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
     “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day set forth on
the Reuters WRLD Page for

11



--------------------------------------------------------------------------------



 



such currency. In the event that such rate does not appear on any Reuters WRLD
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Applicable Agent and the Administrative Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Applicable Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Applicable Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Applicable Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or as a result of any
present or former connection between any Agent, any Lender or the Issuing Bank
and the jurisdiction imposing such tax or any political subdivision or taxing
authority thereof (other than a connection arising solely as a result of its
execution and delivery of any Loan Document or its exercise of its rights or
performance of its obligations thereunder or otherwise as a result of its
participation in the transactions contemplated by the Loan Documents) or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Borrower is located or where
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, and
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Administrative Borrower under Section 2.18(b)), any withholding tax that is
imposed by the United States, the Netherlands or the United Kingdom on amounts
payable to the applicable lending office of such Lender by Borrowers in such
respective jurisdictions at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.16(e), other than any failure due to a
Change in Law occurring after the date that such Lender became a party to this
Agreement that rendered such Lender no longer legally entitled to deliver the
form or forms described in Section 2.16(e) or otherwise ineligible for a
complete exemption from withholding tax, or that rendered the information or
certifications made in such form or forms untrue or inaccurate in a material
respect, and except to the extent (i) in the case of the designation of a new
lending office, that such Lender was already entitled, at the time of
designation of a new lending office, to receive additional amounts from such
Borrower with respect to such withholding tax pursuant to Section 2.16(a) or
(ii) in the case of a Lender that became a party to this Agreement pursuant to
an assignment, the assigning Lender was entitled, at the time of the assignment,
to receive additional amounts with respect to such withholding tax pursuant to
Section 2.16.
     “Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of September 18, 2007, among the Administrative Borrower, the Dutch
Borrower, each other Person from time to time thereafter designated as a
Borrower pursuant to Section 2.21 thereof,

12



--------------------------------------------------------------------------------



 



the Subsidiaries of the Borrowers party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and J.P. Morgan Europe
Limited, as London Agent
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Administrative Borrower.
     “Foreign Borrower” means any Subsidiary organized outside of the United
States of America that has been designated as a “Foreign Borrower” pursuant to
Section 2.21, other than any of the foregoing Subsidiaries that has ceased to be
a Foreign Borrower as provided in such Section 2.21.
     “Foreign Lender” means any Lender that is not organized in the United
States of America, any state thereof or the District of Columbia.
     “Foreign Subsidiary” means each Foreign Borrower and any other Subsidiary
that is organized outside of the United States of America, any state thereof or
the District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

13



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Implementation Agreement” means the implementation agreement dated on or
about the date of this Agreement relating to the Scheme Acquisition and made
between Bidco and ClinPhone.
     “Increase Amount” has the meaning assigned to such term in Section 2.22.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money , (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information Memorandum” means the Confidential Information Memorandum
relating to the Administrative Borrower and the Transactions to be used in the
syndication of the Commitments and Loans.
     “Initial Funding Date” means the date on which the conditions specified in
Section 4.2 are satisfied (or waived in accordance with Section 10.2) except
that in Section 4.2(d) the reference to the Initial Funding Date shall be
construed as the date on which the other conditions in Section 4.2 are
fulfilled.
     “Initial Lenders” means JPMorgan Chase Bank, N.A. and KeyBank National
Association.
     “Instrument of Adherence” has the meaning set forth in Section 10.4(e).

14



--------------------------------------------------------------------------------



 



     “Interest Election Request” means a request by the relevant Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.7.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or EURIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
     “Interest Period” means with respect to any Eurocurrency Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, with the consent of each Lender, other periods
selected by the applicable Borrower) thereafter, as the applicable Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing or EURIBOR
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing or EURIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Eurocurrency Borrowing or EURIBOR
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
     “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.5(i). The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
     “Judgment Currency” has the meaning assigned to such term in
Section 10.14(b).
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, (a) the sum of the US Dollar Equivalents
of the undrawn amounts of all outstanding Letters of Credit at such time plus
(b) the sum of the US Dollar Equivalents of the amounts of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrowers at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

15



--------------------------------------------------------------------------------



 



     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Instrument of Adherence or a Term Increase Amendment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and any Transferred Letter of Credit.
     “LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated
in any currency for any Interest Period, (a) the applicable Screen Rate or
(b) if no Screen Rate is available for such currency or for such Interest
Period, the arithmetic mean of the rates quoted by JPMorgan Chase Bank, N.A.,
London Branch, to leading banks in the London interbank market for the offering
of deposits in such currency and for a period comparable to such Interest
Period, in each case as of 11:00 a.m. London time on the Quotation Day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, the Syndication and Fee Letter, the
Administrative Agent Fee Letter, the Subsidiary Guarantee Agreement, each
Borrower Joinder Agreement, each Borrower Termination Agreement and each
supplement thereto, each promissory note delivered pursuant to this Agreement
and each other guarantee or other similar document executed in connection with
this Agreement and the making of Borrowings and issuance of Letters of Credit
hereunder.
     “Loan Party” means the Administrative Borrower, the other Borrowers and the
Subsidiary Guarantors.
     “Loans” means the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
     “Local Time” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, New York City time, and (b) with respect to
a Loan, Borrowing or LC Disbursement denominated in an Alternative Currency,
local time at the place of the relevant Loan, Borrowing or LC Disbursement (or
such earlier local time as is necessary for the relevant funds to be received
and transferred to the relevant Agent for same day value on the date the
relevant reimbursement obligation is due).
     “London Agent” means J.P. Morgan Europe Limited.
     “Mandatory Costs Rate” has the meaning set forth in Exhibit C.

16



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition, of the Administrative
Borrower and the Subsidiaries taken as a whole, or (b) the validity, legality,
binding effect or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders hereunder.
     “Material CF Subsidiaries” means PAREXEL International GmbH, PAREXEL
International Holding BV, Perceptive Informatics Inc., PAREXEL
Unternehmungsbeteiligung GmbH, Parexel International Inc., a Japanese company,
and PAREXEL International (Russia) LLC.
     “Material Foreign Subsidiary” means ClinPhone and any other Foreign
Subsidiary which, (a) is a Borrower, (b) has been designated by the
Administrative Borrower as a Material Foreign Subsidiary in a written notice to
the Administrative Agent or (c) by itself or together with its Subsidiaries,
accounts (excluding intercompany receivables and goodwill) for 5% or more of the
Administrative Borrower’s consolidated total assets or Consolidated EBITDA for
the most recently ended Reference Period for which financial statements have
been furnished to the Administrative Agent under Section 5.1(a) or
Section 5.1(b) (or, prior to the delivery of any such statements, for the
Reference Period ended on March 31, 2008); provided that if for any Reference
Period the combined consolidated total assets or combined Consolidated EBITDA of
all Subsidiaries that neither have been designated under clause (b) above nor
under clause (c) above would constitute Material Foreign Subsidiaries shall have
exceeded 10% of the consolidated total assets of the Administrative Borrower or
10% of the Consolidated EBITDA of the Administrative Borrower, then one or more
of such excluded Subsidiaries shall for all purposes of this Agreement be deemed
to be Material Foreign Subsidiaries in descending order based on the amounts of
their consolidated total assets until such excess shall have been eliminated.
     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Administrative Borrower and its Subsidiaries in an
aggregate principal amount exceeding US$15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the
Administrative Borrower or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Administrative Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
     “Material Subsidiaries” means, collectively, the Material Foreign
Subsidiaries and the Material US Subsidiaries.
     “Material US Subsidiary” means a US Subsidiary which (a) has been
designated by the Administrative Borrower as a Material US Subsidiary in a
written notice to the Administrative Agent or (b) by itself or together with its
subsidiaries, accounts for 5% or more of the Administrative Borrower’s
Consolidated EBITDA or consolidated total assets for the most recently ended
Reference Period for which financial statements have been furnished to the
Administrative Agent under Section 5.1(a) or Section 5.1(b) (or, prior to the
delivery of any such statements, for the Reference Period ended on March 31,
2008); provided that if for any Reference Period the combined consolidated total
assets or combined Consolidated EBITDA of

17



--------------------------------------------------------------------------------



 



all US Subsidiaries that neither have been designated under clause (a) above nor
under clause (b) above would constitute Material US Subsidiaries shall have
exceeded 10% of the consolidated total assets of the Administrative Borrower or
10% of the Consolidated EBITDA of the Administrative Borrower, then one or more
of such excluded Subsidiaries shall for all purposes of this Agreement be deemed
to be Material US Subsidiaries in descending order based on the amounts of their
consolidated total assets until such excess shall have been eliminated.
     “Maturity Date” means June 13, 2013.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Equity Proceeds” means, with respect to the sale or issuance after the
Effective Date by any Loan Party to any Person of any Equity Interest, warrants
or options in respect of Equity Interest, the exercise of any such warrants or
options, or any capital contribution by any Person to any Loan Party, the excess
of (a) the gross cash proceeds received by such Loan Party from such sale,
issuance or exercise, over (b) all reasonable and customary commissions, fees
and expenses incurred in connection with such sale or issuance which are not
payable to Affiliates of such Loan Party in connection therewith.
     “New ClinPhone Shares” means the new shares in the capital of ClinPhone,
which are to be issued by ClinPhone to Bidco pursuant to the Scheme.
     “Non-Credit Party” means any Subsidiary of the Administrative Borrower that
is not a Credit Party.
     “Non-Loan Party” means any Subsidiary of the Administrative Borrower that
is not a Loan Party.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under this Agreement or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Loan Party
of any proceeding under any debtor relief laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
     “Offer Conversion” means the Administrative Borrower procuring the lapse or
withdrawal of the Scheme in accordance with Section 6.15.
     “Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.
     “Offer Press Announcement” means a press announcement to be released by or
on behalf of ClinPhone and Bidco announcing that the ClinPhone Acquisition is to
be effected by the

18



--------------------------------------------------------------------------------



 



Takeover Offer Acquisition instead of the Scheme Acquisition and setting out the
terms and conditions of the Takeover Offer.
     “Option Cut-Off Time” means 6:00 p.m., London time, on the Business Day
prior to the date on which the court confirms the Capital Reduction in relation
to the Scheme.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Panel” means the Panel on Takeovers and Mergers.
     “Participant” has the meaning set forth in Section 10.4.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Acquisition” means (1) the ClinPhone Acquisition and (2) an
acquisition of a business whereby (a) the Administrative Borrower has notified
the Administrative Agent of such proposed acquisition; (b) the business to be
acquired would not subject the Administrative Agent or the Lenders to any
additional regulatory or third party approvals in connection with the exercise
of its rights and remedies under this Agreement or any other Loan Document;
(c) no contingent liabilities will be incurred or assumed in connection with
such Permitted Acquisition which could reasonably be expected to have a Material
Adverse Effect; (d) the board of directors and the shareholders (if required by
applicable law), or the equivalent, of the applicable Loan Party or other
Subsidiary and the Person to be acquired has approved such merger, consolidation
or acquisition); (e) the Credit Parties and their Subsidiaries, on a combined
and consolidated basis, will be solvent upon the consummation of the Permitted
Acquisition; (f) the Administrative Borrower and its Subsidiaries shall be in
compliance with Section 6.9 on a pro forma basis as at the end of and for the
most recently ended Reference Period for which financial statements have been
furnished to the Administrative Agent under Section 5.1(a) or Section 5.1(b)
(or, prior to the delivery of any such statements, for the Reference Period
ended on March 31, 2008); (g) after giving effect to the Acquisition,
Consolidated EBITDA (determined on a pro-forma basis in the manner described in
Section 6.9(d) for the Reference Period most recently ended for which financial
statements have been furnished to the Administrative Agent under Section 5.1(a)
or Section 5.1(b) (or, prior to the delivery of any such statements, for the
Reference Period ended on March 31, 2008)), is not more than 10% lower than
Consolidated EBITDA for the Reference Period most recently ended for which
financial statements have been furnished to the Administrative Agent under
Section 5.1(a) or Section 5.1(b) (or, prior to the delivery of any such
statements, for the Reference Period ended on March 31, 2008) without giving
effect to such Permitted Acquisition; (h) no Default or Event of Default then
exists or would result after giving effect to the Permitted Acquisition; and
(i) in the case of a Permitted Material Acquisition, the Administrative Borrower
shall have delivered a certificate of a Financial Officer to the Administrative
Agent (and attaching calculations reasonably satisfactory to the Administrative
Agent, as appropriate) (i) certifying as to clauses (e) through (h) above, and
(ii) demonstrating that after giving effect to the Acquisition, the Consolidated
Leverage Ratio

19



--------------------------------------------------------------------------------



 



(determined on a pro-forma basis in the manner described in Section 6.9(d) for
the Reference Period most recently ended for which financial statements have
been furnished to the Administrative Agent under Section 5.1(a) or
Section 5.1(b)), shall not be greater than 2.25 to 1.00.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.4;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Administrative Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

20



--------------------------------------------------------------------------------



 



     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P and Aaa by Moody’s; and
     (f) investments described on Schedule P-1.
     “Permitted Material Acquisition” means any individual Permitted Acquisition
that exceeds an aggregate purchase price of US$50,000,000.
     “Permitted Stock Repurchases” means any buybacks or repurchases of stock
issued by the Administrative Borrower or any other Loan Party during any fiscal
year in an aggregate amount not to exceed 30% of Consolidated Net Income for the
preceding fiscal year.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Administrative Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     “Pre-Approved Lender List” means the list of potential Lenders agreed by
the Initial Lenders and Bidco and approved by the financial adviser to Bidco in
connection with the ClinPhone Acquisition, in each case on or before the
Effective Date (including any amendment or supplement to such list as may from
time to time be agreed by the Initial Lenders and Bidco and approved by such
financial adviser).
     “Press Release” means the press announcement (in the form agreed with the
Initial Lenders prior to its issue) to be released by or on behalf of ClinPhone
and Bidco to announce Bidco’s firm intention to implement an acquisition of all
the ClinPhone Shares by way of Scheme in accordance with the Implementation
Agreement.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

21



--------------------------------------------------------------------------------



 



     “Quotation Day” means (a) with respect to any currency (other than
Sterling) for any Interest Period, two Business Days prior to the first day of
such Interest Period and (b) with respect to Sterling for any Interest Period,
the first day of such Interest Period, in each case unless market practice
differs in the Relevant Interbank Market for any currency, in which case the
Quotation Day for such currency shall be determined by the Applicable Agent in
accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day shall be the last of those days).
     “Reference Period” means, as of the last day of any fiscal quarter, the
period of four consecutive fiscal quarters of the Administrative Borrower and
its Subsidiaries ending on such date.
     “Register” has the meaning set forth in Section 10.4.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Relevant Interbank Market” means (a) with respect to any currency (other
than Euros), the London interbank market and (b) with respect to Euros, the
European interbank market.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans, and unused Commitments representing more than 50% of the
sum of the aggregate Revolving Credit Exposures, Term Loans and unused
Commitments at such time.
     “Responsible Officer” means (a) with respect to the Administrative
Borrower, the chief executive officer, president, chief financial officer,
treasurer, secretary, Vice President of Corporate Finance or general counsel of
the Administrative Borrower or any other person authorized by the Board of
Directors of the Administrative Borrower to sign Loan Documents on its behalf
and (b) with respect to any other Loan Party, any person authorized by the Board
of Directors of such Loan Party to sign Loan Documents on its behalf. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Administrative Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Administrative Borrower or any
option, warrant or other right to acquire any such Equity Interests in the
Administrative Borrower.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

22



--------------------------------------------------------------------------------



 



     “Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.8, (b) increased from time to time pursuant to
Section 2.22 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4 . The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.1, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitment is US$150,000,000.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum at such time of (a) the US Dollar Equivalents of the principal amounts
of such Lender’s outstanding Revolving Loans, (b) such Lender’s LC Exposure and
(c) such Lender’s Swingline Exposure.
     “Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
     “Revolving Loan” means a Loan made pursuant to Section 2.1(b).
     “S&P” means Standard & Poor’s.
     “Scheme” means the scheme of arrangement under Part 26 of the Companies Act
2006 which is or may be proposed by ClinPhone to its shareholders pursuant to
which Bidco will become the only holder of ClinPhone Shares by virtue of having
been allotted and issued New ClinPhone Shares which are paid up out of the
reserve created by the cancellation of the ClinPhone Shares in issue as at the
Option Cut-Off Time, subject to such changes and amendment as are made in
accordance with Section 6.14(a)(ii).
     “Scheme Acquisition” means the acquisition by Bidco of the ClinPhone Shares
pursuant to the Scheme, to be effected by way of:
     (a) the cancellation of all the ClinPhone Shares in issue as at the Option
Cut-Off Time (other than ClinPhone Shares already held by Bidco) pursuant to the
Scheme and the issue of the New ClinPhone Shares pursuant to the Scheme; and
     (b) if any options in respect of any ClinPhone Shares remain outstanding
after the Option Cut-Off Time, the compulsory purchase by Bidco of all ClinPhone
Shares issued pursuant to the exercise of an option in respect thereof that was
in existence prior to the date of this Agreement after the applicable Option
Cut-Off Time.
     “Scheme Circular” means the document to be issued by or on behalf of
ClinPhone to shareholders of ClinPhone setting out the proposals for the Scheme
stating the recommendation of the Scheme Acquisition and the Scheme to the
shareholders of ClinPhone by the board of directors of ClinPhone and setting out
the notice of extraordinary general meeting of ClinPhone.

23



--------------------------------------------------------------------------------



 



     “Scheme Documents” means the Press Release, the Scheme Circular, the
Implementation Agreement and any other document designated as a “Scheme
Document” by the Administrative Agent and the Administrative Borrower.
     “Screen Rate” means (a) in respect of the LIBO Rate for any currency for
any Interest Period, the British Bankers Association Interest Settlement Rate
for such currency for such Interest Period and (b) in respect of the EURIBO Rate
for any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Sterling” or “£” means the lawful currency of the United Kingdom.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any direct or indirect subsidiary of the Administrative
Borrower. For the avoidance of doubt, on and after the Initial Funding Date
“Subsidiary” shall include ClinPhone and its subsidiaries.
     “Subsidiary Guarantee Agreement” means a Guarantee Agreement by each
Material US Subsidiary in favor of the Administrative Agent, substantially in
the form of Exhibit B hereto.
     “Subsidiary Guarantors” means each Material US Subsidiary of the
Administrative Borrower; provided, that (a) so long as the proviso of
Section 5.9 would apply to PAREXEL International Holding Corporation, a Delaware
corporation, if it were a newly created Subsidiary, it shall be deemed not to be
a Subsidiary Guarantor notwithstanding that it is a Material US Subsidiary and
(b) each Material US Subsidiary that is a subsidiary of a Controlled Foreign
Corporation on the date hereof or, if later, at the time such Controlled Foreign

24



--------------------------------------------------------------------------------



 



Corporation becomes a Subsidiary (so long as such Material US Subsidiary shall
not have become a subsidiary of such Controlled Foreign Corporation in
anticipation of the transaction by which such Controlled Foreign Corporation
became a Subsidiary) shall be deemed not to be a Subsidiary Guarantor and shall
not be required to become a party to the Subsidiary Guarantee Agreement
notwithstanding that it is a Material US Subsidiary.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Administrative Borrower or the Subsidiaries shall be a Swap Agreement.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.4.
     “Syndication and Fee Letter” means the syndication and fee letter agreement
dated as of June 12, 2008, among J.P. Morgan Securities Inc., JPMorgan Chase
Bank. N.A., KeyBank National Association and the Administrative Borrower.
     “Takeover Offer” means the offer which is a “takeover offer” within the
meaning of section 974 of the Companies Act 2006 proposed to be made by or on
behalf of Bidco to acquire the ClinPhone Shares, substantially on the terms and
conditions set out in the Offer Press Announcement (as such offer may be amended
in any way which is permitted by the terms of this Agreement).
     “Takeover Offer Acquisition” means the acquisition by Bidco of the
ClinPhone Shares, to be effected by way of (a) the Takeover Offer or (b) the
compulsory acquisition permissible under Part 28, Chapter 3 of the Companies Act
2006 of any ClinPhone Shares in respect of which acceptances of the Takeover
Offer have not been received from the holders of such ClinPhone Shares.
     “Takeover Offer Document” means the document to be issued by or on behalf
of Bidco and dispatched to shareholders of ClinPhone in respect of the Takeover
Offer containing the terms and conditions of the Takeover Offer reflecting the
Offer Press Announcement in all material respects.
     “Takeover Offer Squeeze-Out Notice” means a notice under section 979(2) or
979(4) of the Companies Act 2006.

25



--------------------------------------------------------------------------------



 



     “TARGET” means the Trans-European Automated Real Time Gross Settlement
Express Transfer (TARGET) payment system.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan on the Initial Funding Date, expressed
as an amount representing the maximum principal amount of the Term Loan to be
made by such Lender, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.4. The initial amount
of each Lender’s Term Commitment is set forth in Schedule 2.1, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments is US$150,000,000.
     “Term Increase Amendment” shall have the meaning specified in
Section 2.22(a).
     “Term Lender” means a Lender with a Term Commitment or an outstanding Term
Loan.
     “Term Loan” means a Loan made pursuant to Section 2.1(a).
     “Transactions” means the ClinPhone Acquisition, the execution, delivery and
performance by the Loan Parties of this Agreement, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
     “Transferred Letters of Credit” means, with respect to each Borrower, the
letters of credit outstanding as “Letters of Credit” as of the Initial Funding
Date under the Existing Credit Agreement.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of US Dollar Loans, (b) the Adjusted LIBO Rate, in the case of
Loans in Alternative Currencies (other than Euros) or (c) the Adjusted EURIBO
Rate, in the case of Loans made in Euros.
     “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount and (b) with respect to any
amount in any Alternative Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.5 using the
Exchange Rate with respect to such Alternative Currency at the time in effect
for such amount under the provisions of such Section.
     “US Dollars” or “US$” means the lawful currency of the United States of
America.
     “US Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.

26



--------------------------------------------------------------------------------



 



     “US Subsidiary Borrower” means any US Subsidiary that has been designated
as a US Subsidiary Borrower pursuant to Section 2.21, other than any of the
foregoing Subsidiaries that has ceased to be a US Subsidiary Borrower as
provided in such Section 2.21.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Yen” means that lawful currency of Japan.
     SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
     SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.4. Accounting Terms; GAAP. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Administrative Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Administrative
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Administrative Borrower has advised the Administrative Agent that it does, and
is required to, consolidate CCT

27



--------------------------------------------------------------------------------



 



in its consolidated financial statements, but that Administrative Borrower does
not have the power to control CCT. Accordingly, financial position, results of
operations and cash flows of CCT shall be included for the purpose of (a) the
definitions of “Consolidated EBITDA”, “Consolidated Interest Charges”,
“Consolidated Net Worth” and “Consolidated Total Debt”, (b) the financial
statements and reporting requirements in Section 5.1 and (c) determining
compliance with the financial covenants in Section 6.9. CCT shall not be deemed
to be a Subsidiary for the purposes of the representations and warranties in
Article III, the closing conditions in Article IV, the affirmative covenants in
Article V, the negative covenants in Article VI, and the events of default in
Article VII.
     SECTION 1.5. Currency Translation. (a) For purposes of any determination
under any provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
Such currency exchange rates shall be determined in good faith by the
Administrative Agent.
          (b) The Administrative Agent shall determine the US Dollar Equivalent
of any Borrowing denominated in an Alternative Currency as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for the applicable currency in relation to US Dollars in effect on
the date that is three Business Days prior to the date on which the applicable
Interest Period shall commence, and each such amount shall be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this paragraph. The Administrative Agent shall determine the US
Dollar Equivalent of any Letter of Credit denominated in a currency other than
US Dollars as of the date such Letter of Credit is issued, amended to increase
its face amount, extended or renewed and as of the last Business Day of each
subsequent calendar month, in each case using the Exchange Rate for such
currency in relation to US Dollars in effect on the date that is three Business
Days prior to the date on which such Letter of Credit is issued, amended to
increase its face amount, extended or renewed or the last Business Day of such
subsequent calendar quarter, as the case may be, and each such amount shall be
the US Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this sentence. The Exchange Rate used to
determine the US Dollar Equivalent of any LC Disbursement shall be that used to
determine the US Dollar Equivalent of the related Letter of Credit. The
Administrative Agent shall notify the Administrative Borrower and the applicable
Lenders of each calculation of the US Dollar Equivalent of each Borrowing or
Letter of Credit.
ARTICLE II.
THE CREDITS
     SECTION 2.1. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Term Loan denominated in US Dollars,
Sterling or Euro on the Initial Funding Date in a principal amount the US Dollar
Equivalent of which does not exceed its Term Commitment to, as directed by the
Administrative Borrower, the Administrative Borrower, the Dutch Borrower or
Bidco and (b) to make Revolving Loans denominated in US Dollars and Alternative
Currencies to the Borrowers from time to time during the Availability Period in
an

28



--------------------------------------------------------------------------------



 



aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts repaid in
respect of Term Loans may not be reborrowed.
     SECTION 2.2. Loans and Borrowings. (a) Each Term Loan shall be made as part
of a Borrowing consisting of Term Loans made by the Lenders ratably in
accordance with their Term Commitments. Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
     (b) Subject to Section 2.13, (i) each Term Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; (ii) each Revolving Borrowing
denominated in US Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrowers may request in accordance herewith;
(iii) each Borrowing denominated in Euros shall be comprised entirely of EURIBOR
Loans; and (iv) each Borrowing denominated in an Alternative Currency (other
than Euros) shall be comprised entirely of Eurocurrency Loans. Each Swingline
Loan shall be an ABR Loan. Each Lender at its option may make any Eurocurrency
Loan or EURIBOR Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (so long as such election of a foreign branch or
Affiliate does not increase the Borrowers’ costs hereunder); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing or any EURIBOR Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum. At the time that each ABR Borrowing (other than a
Swingline Loan) is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of US$250,000 and not less than US$1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e). Each Swingline Loan shall be in an amount that is an integral
multiple of US$100,000 and not less than US$1,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of (i) 7 Eurocurrency Term Borrowings
or (ii) 12 Eurocurrency Revolving Borrowings or EURIBOR Revolving Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

29



--------------------------------------------------------------------------------



 



     SECTION 2.3. Requests for Borrowings. To request a Term Borrowing or
Revolving Borrowing, the Administrative Borrower, on behalf of the requesting
Borrower, shall notify the Applicable Agent of such request by telecopy of a
written Borrowing Request in the form of Exhibit G or any other form approved by
the London Agent and signed by a Responsible Officer of the Administrative
Borrower (or, in the case of the Administrative Agent, by telephone confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit G or any other form approved by the
Administrative Agent and signed by a Responsible Officer of the Administrative
Borrower) (a) in the case of a Eurocurrency Borrowing denominated in US Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in any other Alternative Currency (other than Yen) or a EURIBOR
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing, (c) in the case of a Eurocurrency Borrowing
denominated in Yen, not later than 11:00 a.m., Local Time, four Business Days
before the date of the proposed Borrowing and (d) in the case of an ABR
Borrowing, not later than 11:00 a.m., Local Time, on the same day of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the Administrative Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.2:
     (i) the Borrower requesting such Borrowing;
     (ii) whether the requested Borrowing is to be a Term Borrowing or a
Revolving Borrowing;
     (iii) the currency and aggregate amount of the requested Borrowing;
     (iv) the date of such Borrowing, which shall be a Business Day;
     (v) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing or a EURIBOR Borrowing;
     (vi) in the case of a Eurocurrency Borrowing or a EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;
     (vii) the location and number of such Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.6; and
     (viii) in the case of a Borrowing in an Alternative Currency, the
jurisdiction from which payments of the principal and interest on such Borrowing
will be made.

30



--------------------------------------------------------------------------------



 



If no currency is specified with respect to any requested Eurocurrency
Borrowing, then (i) if the applicable Borrower is a US Borrower, it shall be
deemed to have selected US Dollars and (ii) if the applicable Borrower is not a
US Borrower, the applicable Borrowing Request will be of no force or effect. If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Borrowing denominated in US Dollars made
to a US Borrower, an ABR Borrowing, (B) in the case of a Borrowing denominated
in US Dollars made to any other Borrower (other than a US Borrower), a
Eurocurrency Borrowing, (C) in the case of a Borrowing denominated in Euros, a
EURIBOR Borrowing and (D) in the case of a Borrowing denominated in an
Alternative Currency (other than Euros), a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested (or deemed requested)
Eurocurrency Borrowing or EURIBOR Borrowing, then the applicable Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
     SECTION 2.4. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Administrative Borrower from time to time during the Availability Period in US
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding US$20,000,000 or (ii) the aggregate Revolving Credit Exposures of all
Lenders exceeding the total Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Administrative Borrower may borrow, prepay
and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Administrative Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan and
other relevant information that would be required under Section 2.3 if the
Swingline Loan were a Revolving Loan. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Administrative
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Administrative Borrower by means of a credit to the general deposit account of
the Administrative Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.5(e), by remittance to the Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline

31



--------------------------------------------------------------------------------



 



Loan or Loans. Each applicable Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to promptly pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.6 with respect to
Revolving Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the
Administrative Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Administrative Borrower
(or other party on behalf of the Administrative Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Administrative
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Administrative Borrower of any
default in the payment thereof.
     SECTION 2.5. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Administrative Borrower may request the
issuance of Letters of Credit denominated in US Dollars or any Alternative
Currency for its own account, or for the account of any other Borrower or any US
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period,
provided, that with respect to any Letter of Credit issued for the account of
any US Subsidiary, the Administrative Borrower shall be a co-applicant and shall
be deemed to be jointly and severally liable with respect to any such Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Administrative Borrower to, or
entered into by the Administrative Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
On the Initial Funding Date, the Issuing Bank shall be deemed, without further
action by any party hereto, to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased from the Issuing Bank, a
participation in each Transferred Letter of Credit in accordance with paragraph
(d) below. The Issuing Bank agrees that, concurrently with such grant, the
participations in the Transferred Letters of Credit granted to the lenders under
the

32



--------------------------------------------------------------------------------



 



Existing Credit Agreement shall be automatically canceled without further action
by any of the parties thereto. On and after the Initial Funding Date each
Transferred Letter of Credit shall constitute a Letter of Credit for all
purposes hereof.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice signed by a Responsible
Officer of the Administrative Borrower requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Administrative
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Administrative
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed US$10,000,000 and (ii) the aggregate Revolving Credit Exposures of all
Lenders shall not exceed the total Revolving Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which in no event shall extend beyond the date referred to in
clause (ii) above).
     (d) Participations. Effective with respect to the Transferred Letters of
Credit upon the occurrence of the Initial Funding Date, and by the issuance of
each other Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof), and in each case without any further action on the part of
the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Administrative Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Administrative Borrower

33



--------------------------------------------------------------------------------



 



for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Administrative Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Administrative Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Administrative Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Administrative
Borrower receives such notice; provided that if such LC Disbursement is not less
than US$100,000, the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.4 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount (and if such Letter of Credit is issued in an Alternative
Currency, the US Dollar Equivalent of such amount) and, to the extent so
financed, the Administrative Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Administrative Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Administrative Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Administrative
Borrower, in the same manner as provided in Section 2.6 with respect to Loans
made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the
Administrative Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Administrative Borrower of its obligation to reimburse such LC
Disbursement.
     (f) Obligations Absolute. Subject to the provisions of the next sentence,
the Administrative Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all

34



--------------------------------------------------------------------------------



 



circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Administrative Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Administrative Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Administrative Borrower to the extent permitted by
applicable law) suffered by the Administrative Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Administrative Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Administrative Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest,

35



--------------------------------------------------------------------------------



 



for each day from and including the date such LC Disbursement is made to but
excluding the date that the Administrative Borrower reimburses such LC
Disbursement, at (i) in the case of any LC Disbursement denominated in US
Dollars, the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an LC Disbursement denominated in any other currency, a rate per
annum determined by the Issuing Bank (which determination will be conclusive
absent manifest error) to represent its cost of funds plus the Applicable Rate
that would be used to determine the interest rates applicable to a Eurocurrency
Loan in the applicable currency with an Interest Period of one month’s duration
made on the date of such LC Disbursement; provided that if the Administrative
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Administrative Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 66 and 2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Administrative Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Administrative Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the
Administrative Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the

36



--------------------------------------------------------------------------------



 



exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Administrative
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Administrative Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 66 and 2/3% of
the total LC Exposure), be applied to satisfy other obligations of the
Administrative Borrower under this Agreement. If the Administrative Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Administrative Borrower within three
Business Days after all Events of Default have been cured or waived.
     SECTION 2.6. Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.4. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.5(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
     (b) Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and such Borrower severally agree to pay to the Applicable Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Applicable Agent, at (i) in the case
of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan. If such Lender pays such amount to the
Applicable Agent, then such amount shall constitute such Lender’s Loan included
in such Borrowing.
     SECTION 2.7. Interest Elections. (a) Each Term Borrowing and Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a

37



--------------------------------------------------------------------------------



 



Eurocurrency Borrowing or a EURIBOR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or as otherwise specified in
Section 2.3. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing or a EURIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, a Borrower shall notify
the Applicable Agent of such election by telecopy (or, in the case of the
Administrative Agent, by telephone) by the time that a Borrowing Request would
be required under Section 2.3 if such Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the
Administrative Borrower, on behalf of the applicable Borrower. Notwithstanding
any other provision of this Section, no Borrower shall be permitted to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans or EURIBOR Loans that does not comply with Section 2.2(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available to such
Borrower pursuant to which such Borrowing was made.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or a EURIBOR Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing or EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

38



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurocurrency Borrowing or a
EURIBOR Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
     (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each applicable Lender of the details thereof and
of such Lender’s portion of each resulting Borrowing.
     (e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or a EURIBOR Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Eurocurrency Borrowing made to a US Borrower
denominated in US Dollars, be converted to an ABR Borrowing, and (ii) in the
case of a EURIBOR Borrowing or any other Eurocurrency Borrowing, become due and
payable on the last day of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Administrative Borrower, then, so long as an Event of Default is continuing
(A) no outstanding Revolving Borrowing made to a Borrower may be converted to or
continued as a Eurocurrency Borrowing or a EURIBOR Borrowing and (B) unless
repaid, each Eurocurrency Borrowing if in US Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
     SECTION 2.8. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Term Commitments shall terminate at 5:00 p.m.,
New York City time, on the first to occur of the Initial Funding Date and the
date of termination of the Certain Funds Period and (ii) the Revolving
Commitments shall terminate at 5:00 p.m., New York City time, on the Maturity
Date; provided that the Revolving Commitments shall terminate at 5:00 p.m., New
York City time, on the date of termination of the Certain Funds Period if such
period terminates under clause (a) or (b) of the definition of Certain Funds
Period prior to the occurrence of the Initial Funding Date.
     (b) The Administrative Borrower may at any time terminate, or from time to
time reduce, the Commitments of any Class; provided that (i) each reduction of
the Commitments of any Class shall be in an amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum, in each case
for Borrowings denominated in US Dollars and (ii) the Administrative Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
aggregate Revolving Credit Exposures of all Lenders would exceed the total
Revolving Commitments.
     (c) The Administrative Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the other Agents and the Lenders of the applicable Class of the
contents thereof. Each notice delivered by the Administrative

39



--------------------------------------------------------------------------------



 



Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by a Responsible Officer
of the Administrative Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent but shall not
affect the right of the Administrative Borrower to increase the Commitment in
accordance with Section 2.22. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
     SECTION 2.9. Repayment of Loans; Evidence of Debt; Amortization of Term
Loans. Subject to Section 10.18, (a) each Borrower hereby unconditionally
promises to pay (i) to the Applicable Agent for the account of each Lender the
then unpaid principal amount of each Revolving Loan of such Borrower on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender as provided in
paragraph (f) of this Section and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing denominated in US
Dollars is made, the Borrowers shall repay all Swingline Loans then outstanding.
On the Maturity Date, all Loans shall become absolutely due and payable and the
Borrowers shall pay all of the Loans outstanding, together with any and all
accrued and unpaid interest thereon.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The London Agent
shall furnish to the Administrative Agent, promptly after the making of any Loan
or Borrowing with respect to which it is the Applicable Agent or the receipt of
any payment of principal or interest with respect to any such Loan or Borrowing,
information with respect thereto that will enable the Administrative Agent to
maintain the accounts referred to in the preceding sentence.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

40



--------------------------------------------------------------------------------



 



     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     (f) (i) The Borrower shall repay Term Borrowings on each June 30,
September 30, December 31 and March 31 following the Initial Funding Date and on
the Maturity Date (each such date, an “Installment Date”). The amount of the
repayment to be made on each Installment Date shall be (1) the aggregate
principal amount that equals the percentage set forth in the chart below for the
period in which such Installment Date occurs of the aggregate principal amount
of the Term Loans made on the Initial Funding Date, divided by (2) the actual
number of Installment Dates included in such period (as such aggregate principal
amounts may be adjusted pursuant to subparagraph (iii) of this Section):

          Period   Percentage of Initial Term Loans
Initial Funding Date — June 30, 2009
    5 %
July 1, 2009 — June 30, 2010
    20 %
July 1, 2010 — June 30, 2011
    20 %
July 1, 2011 — June 30, 2012
    25 %
July 1, 2012 — Maturity Date
    30 %

     (ii) To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date.
     (iii) Any prepayment of a Term Borrowing shall be applied to reduce the
subsequent scheduled repayments of the Term Borrowings to be made pursuant to
this paragraph (f) in direct order of maturity.
     (iv) Prior to any repayment of any Term Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Term
Borrowing shall be applied ratably to the Loans included in the repaid Term
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amounts repaid.

41



--------------------------------------------------------------------------------



 



     SECTION 2.10. Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Administrative Borrower, on behalf of the applicable Borrower,
shall notify the Applicable Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by a telecopy notice signed by a Responsible Officer
of the Administrative Borrower of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in US Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment,
(ii) in the case of a Eurocurrency Borrowing denominated in an Alternative
Currency (other than Yen) or a EURIBOR Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (iii) in the case
of a Eurocurrency Borrowing denominated in Yen, not later than 11:00 a.m., Local
Time, four Business Days before the date of prepayment, (iv) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of prepayment or (v) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8. Promptly following
receipt of any such notice relating to a Borrowing, the Applicable Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
     (c) If, on any date, the aggregate amount of the Revolving Credit Exposures
shall exceed 105% of the aggregate Revolving Commitments as a result of currency
fluctuations, then the applicable Borrowers shall, within three Business Days,
prepay one or more Borrowings in an aggregate principal amount sufficient to
eliminate such excess.
     SECTION 2.11. Fees. (a) The Administrative Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Lender (i) in
respect of such Lender’s Term Commitment, a commitment fee, which shall accrue
daily at the rate of 0.300% per annum, on such Lender’s unused Term Commitment,
during the period from and including the date hereof to but excluding the date
on which such Term Commitment terminates, and (ii) in respect of such Lender’s
Revolving Commitment, a commitment fee, which shall accrue daily at the rates
set forth below (calculated in accordance with the definition of “Applicable
Rate”) on such Lender’s unused Revolving Commitment (with the portion of such
Lender’s Revolving Commitment equal to its LC Exposure, but not its Swingline
Exposure, being deemed to be used), during the period from and including the
date hereof to but excluding the date on which such Revolving Commitment
terminates; provided that if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such commitment

42



--------------------------------------------------------------------------------



 



fee shall continue to accrue on the daily amount of such Lender’s Swingline
Exposure and LC Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure:

                  Pricing Level   Leverage Ratio:   Commitment Fee   1    
≤ 0.75:1.00
    0.200 %   2    
> 0.75:1.00 and ≤ 1.50:1.00
    0.250 %   3    
> 1.50:1.00 and ≤ 2.25:1.00
    0.300 %   4    
> 2.25:1.00
    0.375 %

Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Term
Commitments terminate and the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (b) The Administrative Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Initial Funding Date to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Administrative Borrower and the Issuing Bank
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Initial Funding Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Initial Funding Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be

43



--------------------------------------------------------------------------------



 



computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
     (c) The Administrative Borrower agrees to pay to each of the Administrative
Agent and the Initial Lenders, for its own account, the fees payable in the
amounts and at the times provided in the Syndication and Fee Letter and the
Administrative Agent Fee Letter or as separately agreed among them upon from
time to time.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (unless miscalculated).
     SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
     (b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate and the Loans comprising such EURIBOR Revolving Borrowing
shall bear interest at the Adjusted EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan or EURIBOR Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. All interest shall be payable in the currency in which
the applicable Loan is denominated.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate

44



--------------------------------------------------------------------------------



 



is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year, except in the case of Borrowings denominated in
Sterling), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate, Adjusted EURIBO Rate, LIBO Rate or
EURIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
     SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing or a EURIBOR Borrowing:
     (a) the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
applicable, for such Interest Period; or
     (b) the Applicable Agent is advised by the Required Lenders that the LIBO
Rate or the EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Applicable Agent shall give notice thereof to the Administrative
Borrower, the applicable Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Applicable Agent notifies the
Administrative Borrower, the applicable Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing or a EURIBOR
Borrowing, as the case may be, shall be ineffective, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in US Dollars, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect less than all Types of Borrowings, then the other Types of
Borrowings shall be permitted.
     SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London or European
interbank market any other condition affecting this Agreement or Eurocurrency
Loans or EURIBOR Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or

45



--------------------------------------------------------------------------------



 



otherwise and other than with respect to Excluded Taxes), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Bank determines (absent manifest error)
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error. The Administrative Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the applicable Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     (e) Payments of any amounts under this Section 2.14 shall be without
duplication of any payments required to be made under Section 2.16 or Section
2.19. To the extent that payment with respect to Indemnified Taxes or Other
Taxes is required under both Section 2.16 and this Section 2.14, a Lender may
elect to require payment, without duplication, under either Section 2.16 or this
Section 2.14, provided that, notwithstanding anything to the contrary in this
Section 2.14, nothing in this Section 2.14 shall require any payment with
respect to any Excluded Taxes.

46



--------------------------------------------------------------------------------



 



     SECTION 2.15. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan or EURIBOR Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan or EURIBOR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan or EURIBOR Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan or EURIBOR
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the applicable Borrower pursuant to Section 2.18, then,
in any such event, the applicable Borrower shall compensate each Lender for the
actual loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
the Adjusted EURIBO Rate, as applicable (and without reference to the Applicable
Margin) that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London or European interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Administrative Borrower and shall be conclusive absent manifest error. The
Administrative Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
     SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if such
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each Agent, each Lender or the
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Each relevant Borrower shall indemnify each Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties,

47



--------------------------------------------------------------------------------



 



interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Administrative Borrower
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Administrative Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender shall promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction. Without limiting the generality of the foregoing, if a relevant
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Administrative Borrower (with a copy to the Administrative
Agent) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement, and upon the occurrence of any event that would result in
the invalidity or obsolescence of any previously-provided form, but only in each
event if such Foreign Lender is legally entitled to do so, whichever of the
following is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Administrative Borrower, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed copies of
Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law

48



--------------------------------------------------------------------------------



 



to permit the Administrative Borrower to determine the withholding or deduction
required to be made.
In addition, if a relevant Borrower is resident for tax purposes in the United
States, any Lender that is not a Foreign Lender shall deliver to the
Administrative Borrower (with a copy to the Administrative Agent) on or prior to
the date on which such Lender becomes a Lender under this Agreement, and upon
the occurrence of any event that would result in the invalidity or obsolescence
of any previously-provided form (but only in each such case if such Lender is
legally entitled to deliver such form), a duly executed and properly completed
copy of Internal Revenue Service Form W-9 (or applicable successor form)
establishing an exemption from United States federal backup withholding tax.
     (f) If any Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Administrative Borrower, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.
     (g) Payments of any amounts under this Section 2.16 shall be without
duplication of any payments required to be made under Section 2.14 or Section
2.19. To the extent that payment with respect to Indemnified Taxes or Other
Taxes is required under both Section 2.14 and this Section 2.16, Lender may
elect to require payment, without duplication, under either Section 2.14 or this
Section 2.16.
     SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15, 2.16 or 2.19, or otherwise) prior
to 12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable Agent for
the account of the Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Administrative
Borrower, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16, 2.19 and 10.3 shall be made directly to the Persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any other

49



--------------------------------------------------------------------------------



 



Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments of principal or interest in respect of
any Loan or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan or LC Disbursement; all other
payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by any Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.
     (b) If at any time insufficient funds are received by and available to the
Agents from any Borrower (or from the Administrative Borrower as guarantor of
the Obligations of such Borrower pursuant to Article IX) and available to pay
fully all amounts of principal, unreimbursed LC Disbursements, interest and fees
then due from such Borrower hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Administrative Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Subject to Section 10.18, each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Borrower’s rights of
set-off and counterclaim

50



--------------------------------------------------------------------------------



 



with respect to such participation as fully as if such Lender were a direct
creditor of such Borrower in the amount of such participation.
     (d) Unless an Agent shall have received notice from a Borrower prior to the
date on which any payment is due to such Agent for the account of the Lenders or
the Issuing Bank hereunder that such Borrower will not make such payment, such
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to such Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to such Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by such Agent
in accordance with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14 or 2.19, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender pursuant to
Section 2.19, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14, 2.16 or
2.19, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
     (b) If (i) any Lender requests compensation under Section 2.14 or 2.19,
(ii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Borrower is required to pay any additional amount to any Lender
pursuant to Section 2.19 or (iv) any Lender defaults in its obligation to fund
Loans hereunder, then the applicable Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such Borrower shall have received the prior
written

51



--------------------------------------------------------------------------------



 



consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or 2.19 or payments required to
be made pursuant to Section 2.16, or additional amount required pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, within five Business Days after being notified that the
applicable Borrower proposes to require a Lender to make such assignment and
delegation hereunder, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.
     SECTION 2.19. Foreign Subsidiary Costs. (a) If the cost to any Lender of
making or maintaining any Loan to any Borrower is increased (or the amount of
any sum received or receivable by any Lender (or its applicable lending office)
is reduced) by an amount (other than with respect to Excluded Taxes) deemed in
good faith by such Lender to be material, by reason of the fact that such
Borrower is incorporated in, or conducts business in, a jurisdiction other than
the United States of America, then, to the extent such increase or reduction
(i) results from a Change in Law or (ii) relates to a Borrower in a jurisdiction
other than the United Kingdom or The Netherlands such Borrower shall indemnify
such Lender for such increased cost or reduction within 30 days after demand by
such Lender (with a copy to the Administrative Agent). A certificate of such
Lender claiming compensation under this paragraph and setting forth the
additional amount or amounts to be paid to it hereunder (and the basis for the
calculation of such amount or amounts) shall be conclusive in the absence of
manifest error.
     (b) Each Lender will promptly notify the Administrative Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to compensation or payments pursuant to paragraph (a) above, but in
any event within 45 days after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable pursuant to this Section in respect of any costs resulting
from such event, only be entitled to payment under this Section for costs
incurred from and after the date 45 days prior to the date that such Lender does
give such notice and (ii) each Lender will designate a different applicable
lending office, if, in the reasonable judgment of such Lender, such designation
will avoid the need for, or reduce the amount of, such compensation and will not
be otherwise disadvantageous to such Lender.
     (c) Payments of any amounts under this Section 2.19 shall be without
duplication of any payments required to be made under Section 2.14 or Section
2.16. To the extent that payment with respect to Indemnified Taxes or Other
Taxes is required under both Section 2.16 and this Section 2.19, Lender may
elect to require payment, without duplication, under either Section 2.16 or this
Section 2.19, provided that,

52



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary in this Section 2.19, nothing in this
Section 2.19 shall require any payment with respect to any Excluded Taxes.
     SECTION 2.20. Redenomination of Certain Alternative Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the London Agent (in consultation with the
Administrative Borrower) may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.
     SECTION 2.21. Designation of US Subsidiary Borrowers and Foreign Borrowers.
The Administrative Borrower may at any time and from time to time designate
(a) any US Subsidiary as a US Subsidiary Borrower, or (b) any Foreign Subsidiary
as a Foreign Borrower, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Administrative
Borrower and upon such delivery such Subsidiary shall for all purposes of this
Agreement be a US Subsidiary Borrower or a Foreign Borrower, as the case may be,
and a party to this Agreement. Any US Subsidiary Borrower and Foreign Borrower
shall continue to be a Borrower and a party hereunder until the Administrative
Borrower shall have executed and delivered to the Administrative Agent a
Borrower Termination Agreement with respect to such Borrower, whereupon such
Borrower shall cease to be a Borrower and a party hereunder. Notwithstanding the
preceding sentence, (a) no Borrower Joinder Agreement shall become effective as
to any US Subsidiary Borrower or any Foreign Borrower if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender to make
Loans to such Subsidiary as provided herein and (b) no Borrower Termination
Agreement will become effective as to any US Subsidiary Borrower or any Foreign
Borrower until all Loans made to such Subsidiary shall have been repaid and all
amounts payable by such Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under this Agreement by such Subsidiary) shall have been paid in full;
provided that such Borrower Termination Agreement shall be effective to
terminate the right of such Subsidiary to request or receive further Borrowings
under this Agreement.
     SECTION 2.22. Incremental Facilities. (a) The Administrative Borrower shall
have the right upon up to two occasions (i) by written notice to the
Administrative Agent (a “Commitment Increase Notice”) to request an increase in
the aggregate Revolving Commitments, or (ii) to establish one or more additional
classes of term loans by an agreement (a “Term Increase

53



--------------------------------------------------------------------------------



 



Amendment”) in writing entered into by the Administrative Borrower, the Borrower
of such term loans (if not the Administrative Borrower), the Administrative
Agent and each Person (including any Lender) that shall agree to make a term
loan of any class so established. Any increase in the aggregate Revolving
Commitments or establishment of an additional class of term loans, and any Term
Increase Amendment, shall require the consent only of the Lenders or other
Persons increasing their Revolving Commitments or extending new Revolving
Commitments or term commitments but not the consents of any other Lenders, and
each such Person that shall not already be a Lender shall, at the time such
agreement becomes effective, become a Lender with the same effect as if it had
originally been a Lender under this Agreement. The amount of any increase of the
Revolving Commitments or the principal amount of any new term loans is referred
to herein as the “Increase Amount”). It shall be a condition to any increase in
the aggregate Revolving Commitments or establishment of an additional class of
term loans that at the time of any Commitment Increase Notice and at the time
such increase or the applicable Term Increase Amendment would become effective,
as applicable (i) no Default shall have occurred and be continuing or would
exist after giving effect to such increase in the Revolving Commitments or such
additional term loans, (ii) the Administrative Borrower shall be in pro forma
compliance with all of the covenants of Section 6.9 after giving effect to such
increase in the Revolving Commitments or the borrowing of such additional term
loans as if incurred on the first day of the applicable Reference Period, and
(iii) the aggregate amount of all Increase Amounts during the term of this
Agreement shall not exceed US$50,000,000.
     (b) In the case of an increase of the aggregate Revolving Commitments, the
Commitment Increase Notice shall be delivered by the Administrative Agent to the
Lenders and shall specify a time period selected by the Administrative Borrower
within which each Lender is requested to respond to such Commitment Increase
Notice (which shall in no event be less than ten Business Days from the date of
delivery of such Commitment Increase Notice to the Lenders). Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any such Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment. The Administrative Agent shall
notify the Administrative Borrower and each Lender of the Lenders’ responses to
each request made hereunder. After the expiration of the time period set forth
in the Commitment Increase Notice or receipt by the Administrative Agent of
responses to the Commitment Increase Notice from each of the Lenders, then the
Administrative Borrower may, to achieve the full amount of the requested
increase in the Revolving Commitments, invite one or more other Persons (other
than individuals) (each an “Additional Lender”) that have agreed to provide the
Increase Amount and that are acceptable to each of the Administrative Agent,
Swingline Lender and Issuing Bank (such consent not to be unreasonably withheld)
(it being agreed that any Lender as of the date of the Commitment Increase
Notice would be acceptable) may be admitted as a Lender party to this Agreement
in accordance with the provisions of Section 10.4(e). None of the Administrative
Agent, the Initial Lenders or any other Lender shall have any obligation or
other commitment to provide all or any portion of the Increase Amount. Any such
increase in the Revolving Commitment shall become effective upon written notice
by the Administrative Agent (which shall be promptly delivered by the
Administrative Agent) to the Administrative Borrower and the Lenders specifying
the effective date of such increase in Revolving Commitments, together with a
revised Schedule 2.1 stating the new Revolving Commitments, and, in respect
thereof, the Revolving Commitment of

54



--------------------------------------------------------------------------------



 



each Additional Lender, the respective continuing Revolving Commitments of the
other Lenders and the new Revolving Credit Exposure of the Lenders. Upon the
effective date of the increased Revolving Commitments, each Additional Lender
shall make all (if any) such payments to the Administrative Agent for
distribution to the other Lenders as may be necessary to result in the
respective Revolving Loans being held by such Additional Lender and the other
Lenders ratably in accordance with their Applicable Percentages. The
Administrative Borrower hereby agrees that any Additional Lender so paying any
such amount to the other Lenders pursuant to the preceding sentence shall be
entitled to all the rights of a Lender having a Revolving Commitment hereunder
in respect of such amounts, that such payments to such other Lenders shall
thereafter constitute Revolving Loans made by such Additional Lender hereunder
and that such Additional Lender may exercise all of its rights of payment with
respect to such amounts as fully as if such Additional Lender had initially
advanced to the Administrative Borrower directly the amount of such payments. If
any such adjustment payments pursuant to the preceding sentences of this
Section 2.22 are made by an Additional Lender to other Lenders at a time other
than the end of an Interest Period in the case of all or any portion of
Revolving Loans constituting Eurocurrency Loans or EURIBOR Loans, the
Administrative Borrower shall pay to each of the Lenders receiving any such
payment, at the time that such payment is made pursuant to this Section 2.22,
the amount that would be required to be paid by the Administrative Borrower
pursuant to Section 2.15 had such payments been made directly by the
Administrative Borrower.
     (c) In the case of the establishment of a new class of term loans, the Term
Increase Amendment shall amend the provisions of this Agreement and the other
Loan Documents to set forth the terms of the class of loans established thereby,
including the amount and final maturity thereof (which shall not be earlier than
the Maturity Date), any provisions relating to amortization (it being agreed
that the weighted average life of such loans may be no less than the then
current weighted average life of the Term Loans and that there shall be no
provisions for mandatory prepayments of and offers to prepay the term loans of
any such class) and the interest to accrue and be payable thereon and any fees
to be payable in respect thereof, and to effect such other changes (including
changes to the provisions of Sections 2.17 and 10.2, the definition of “Required
Lenders” and any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights under the Loan Documents or make any determination or grant
any consent under the Loan Documents) as the Administrative Borrower and the
Administrative Agent shall deem necessary or advisable in connection with the
establishment of any such class of term loans; provided that no such agreement
shall amend Article V, VI or VII to establish any affirmative or negative
covenant, Event of Default or remedy that by its terms benefits any such class
of term loans but not the then outstanding Classes of Loans and Commitments
without the prior written consent of Lenders holding a majority in interest of
each such Class. The term loans of any class established pursuant to this
Section shall, to the extent provided in the agreement entered into in
connection therewith, be entitled to all the benefits afforded by this Agreement
and the other Loan Documents, and shall benefit equally and ratably from the
Subsidiary Guarantee Agreement.

55



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Lenders that:
     SECTION 3.1. Organization; Powers. Each Borrower and each Material
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, to the extent legally required,
and has all requisite power and authority to carry on its business as now
conducted. Each Subsidiary other than a Material Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, to the extent legally required, and has all requisite power and
authority to carry on its business as now conducted, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Loan Party and each Subsidiary is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
     SECTION 3.2. Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Loan Party and constitutes a legal,
valid and binding obligation of each Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and such as are required to consummate
the ClinPhone Acquisition and shall have been obtained or made and be in full
force and effect on the Initial Funding Date, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Administrative Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Administrative
Borrower or any of its Subsidiaries or their assets, or give rise to a right
thereunder to require any payment to be made by the Administrative Borrower or
any of its Subsidiaries (other than Indebtedness of ClinPhone and its
subsidiaries that will be repaid on or prior to or immediately after the Initial
Funding Date and obligations of ClinPhone and its subsidiaries (other than in
respect of Indebtedness) in an aggregate amount that is immaterial), and
(d) will not result in the creation or imposition of any Lien on any asset of
the Administrative Borrower or any of its Subsidiaries.
     SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The
Administrative Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended June 30, 2007, reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2008, certified by
its chief financial officer. Such financial statements present fairly, in all
material

56



--------------------------------------------------------------------------------



 



respects, the financial position and results of operations and cash flows of the
Administrative Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
     (b) The Administrative Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income, recognized income and
expense and cash flow of ClinPhone as of and for the fiscal year ended
February 29, 2008, reported on by PricewaterhouseCoopers LLP, independent public
accountants. To Administrative Borrower’s knowledge, such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of ClinPhone and its consolidated subsidiaries as of
such dates and for such periods in accordance with International Financial
Reporting Standards, as adopted by the European Union.
     (c) Since June 30, 2007, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Administrative Borrower and its Subsidiaries, taken as a whole.
     SECTION 3.5. Properties. (a) Each of the Administrative Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
     (b) The Administrative Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Administrative
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.6. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Administrative Borrower or any of its Subsidiaries
(i) that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Administrative Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

57



--------------------------------------------------------------------------------



 



     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     SECTION 3.7. Compliance with Laws and Agreements. Each of the
Administrative Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
     SECTION 3.8. Investment Company Status. Neither the Administrative Borrower
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
     SECTION 3.9. Taxes. Each of the Administrative Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed (within any applicable extension) and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.
     SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to any Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that (a) with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time, and
(b) to the extent the representations made in this Section 3.11 relate to CCT or
Behavioral and Medical Research, LLC, such representations are made to the best
of the knowledge of each Loan Party.

58



--------------------------------------------------------------------------------



 



     SECTION 3.12. Subsidiaries. As of the date hereof, Schedule 3.12 is a
complete list of each of the Administrative Borrower’s Subsidiaries and such
Subsidiary’s jurisdiction of incorporation.
     SECTION 3.13. Federal Regulations. Neither the Administrative Borrower nor
any of its Subsidiaries is engaged or will engage in any activities, nor shall
use any portion of the proceeds of the Loans be used for any purpose, which in
either case violate or are inconsistent with the provisions of Regulations U and
X of the Board of Governors of the Federal Reserve System as now and from time
to time hereafter in effect.
     SECTION 3.14. Pensions. (a) Neither ClinPhone nor any of its subsidiaries
is or, to its knowledge and belief, has at any time been an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993); and (b) to its knowledge and belief, neither
ClinPhone nor any of its subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer.
     SECTION 3.15. Scheme Documents. (a) The Scheme Documents contain all the
material terms of the Scheme Acquisition and the Scheme Circular reflects the
Press Release in all material respects; and (b) to the knowledge and belief of
each of the Administrative Borrower and Bidco the information included in the
Scheme Documents (i) is factually correct and (ii) does not omit anything
material in the context of the relevant Scheme Document.
     SECTION 3.16. Offer Documents. (a) The Offer Documents contain all the
material terms of the Takeover Offer Acquisition and the Takeover Offer Document
reflects the Offer Press Announcement in all material respects; and (b) to the
knowledge and belief of each of the Administrative Borrower and Bidco the
information included in the Offer Documents (i) is factually correct and
(ii) does not omit anything material in the context of the relevant Offer
Document.
     SECTION 3.17. Press Release. (a) The Press Release or, if the Offer
Conversion has occurred, the Offer Press Announcement contains all the material
terms of the Scheme (or the Takeover Offer Acquisition, as the case may be); and
(b) to the knowledge and belief of each of the Administrative Borrower and Bidco
the information included in the Press Release (or, if the Offer Conversion has
occurred, the Offer Press Announcement) (i) is in accordance with the facts and
(ii) does not omit anything material in the context of the relevant Scheme
Document or Offer Document (as applicable).
     SECTION 3.18. Material CF Subsidiaries. The Administrative Borrower hereby
represents and warrants that (a) the Material CF Subsidiaries are the only
Subsidiaries that, together with their own subsidiaries, accounted for 5% or
more of the Administrative Borrower’s Consolidated EBITDA for the Reference
Period ended on March 31, 2008, and (b) no Event of Default in respect of the
Material CF Subsidiaries exists under Section 6.2, or under the corresponding
covenant in the Existing Credit Agreement, on the date of this Agreement.

59



--------------------------------------------------------------------------------



 



     SECTION 3.19. Specially Designated Nationals or Blocked Persons List. None
of the Borrowers, the Subsidiaries or any Affiliates of the Administrative
Borrower are named on the United States Department of the Treasury’s Specially
Designated Nationals or Blocked Persons list.
ARTICLE IV.
CONDITIONS
     SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):
     (a) The Administrative Agent (or its counsel) shall have received (i) from
each Lender and each other party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) from each Subsidiary Guarantor (other than any
Subsidiary Guarantor that the Initial Lenders have agreed may defer entry into
the Subsidiary Guarantee Agreement to a date not more than 10 Business Days
after the Effective Date, and the Administrative Borrower agrees to cause each
such deferred Subsidiary Guarantor to enter into the Subsidiary Guarantee
Agreement on or prior to such 10th Business Day), a counterpart of the
Subsidiary Guarantee Agreement signed on behalf of such Subsidiary Guarantor.
     (b) The Administrative Agent shall have received written opinions
(addressed to the Agents and the Lenders and dated the Effective Date) of
(i) Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Administrative
Borrower and each other Loan Party and (ii) Clifford Chance LLP, United Kingdom
counsel for the Initial Lenders, in each case in form and substance satisfactory
to the Administrative Agent and covering such matters relating to each Loan
Party, this Agreement or the Transactions as the Administrative Agent shall
reasonably request. The Borrowers hereby request counsel referred to in clause
(i) above to deliver such opinion. In addition, the Borrowers agree that they
shall cause the Administrative Agent to receive the written opinion (addressed
to the Agents and the Lenders and dated the Effective Date or the Business Day
immediately following the Effective Date, as applicable) of Baker & McKenzie
Amsterdam N.V., local counsel to the Dutch Borrower, not later than the Business
Day immediately following the Effective Date (it being understood that the
delivery of such opinion is not a condition to the occurrence of the Effective
Date). The Borrowers hereby request counsel referred to in the immediately
preceding sentence to deliver such opinion.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

60



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.3.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable pursuant to this Agreement and the Syndication and Fee Letter on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Administrative Borrower hereunder.
     (f) The Administrative Agent shall have received evidence that all
governmental and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the financing contemplated
hereby (other than such approvals required in connection with the ClinPhone
Acquisition) and the continuing operations of the Administrative Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
     (g) The Administrative Agent shall have received a copy of:
     (i) the Implementation Agreement; and
     (ii) a copy of the Press Release.
     (h) The Lenders shall have received (or waived receipt of) such other
documents and instruments as are customary for transactions of this type or as
they may reasonably request.
The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time, on
June 13, 2008.
     SECTION 4.2. Initial Funding Date. The obligations of the Lenders to make
the initial Loans and of the Issuing Bank to issue the initial Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
     (a) If the Offer Conversion has not occurred, on or prior to the Initial
Funding Date, the Administrative Agent shall have received:
     (i) a certificate of Bidco signed by a director certifying:
     (1) the date on which the Announcement Date occurred (which shall be a date
on or prior to the tenth calendar day after the date of this Agreement);

61



--------------------------------------------------------------------------------



 



     (2) the date on which the Scheme Circular was posted to the shareholders of
ClinPhone;
     (3) the date that the Court has sanctioned the Scheme and the Capital
Reduction relating to the Scheme and that the relevant order of the Court has
been duly delivered to the Registrar of Companies in accordance with
Section 899(4) of the Companies Act 2006 and has been registered and a
certificate of registration from the Register of Companies under section 138(4)
of the Companies Act 1985 has been issued in relation to the Capital Reduction
relating to the Scheme;
     (4) that the conditions applicable to the ClinPhone Acquisition have been
satisfied or waived in accordance with their terms and the terms of this
Agreement or as otherwise agreed by the Initial Lenders; and
     (5) each copy document specified in paragraphs (ii) to (v) below is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the proposed date of the relevant
Borrowing;
     (ii) a copy of each of the Scheme Documents.
     (iii) a copy of the certificate of the Register of Companies confirming
registration of the order of the Court sanctioning the Scheme and a copy of that
order of the Court; and
     (iv) a copy of the certificate of registration from the Registrar of
Companies under section 138(4) of the Companies Act 1985 and a copy of the order
of the Court and minute which is the subject of that certificate.
     (v) evidence that all necessary regulatory and competition authority
approvals for the ClinPhone Acquisition have been obtained.
     (b) If the Offer Conversion has occurred, prior to or on the Initial
Funding Date, the Administrative Agent shall have received:
     (i) a certificate of Bidco signed by a director certifying:
     (1) the date on which the Announcement Date occurred;
     (2) the date on which the Takeover Offer Document was posted to the
shareholders of ClinPhone;
     (3) that the conditions applicable to the ClinPhone Acquisition have been
satisfied or waived in accordance with their terms and the terms of this
Agreement or otherwise agreed by the Initial Lenders; and

62



--------------------------------------------------------------------------------



 



     (5) each copy document specified in paragraph (ii) below is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the proposed date of the relevant Borrowing; and
     (ii) a copy of each of the Offer Documents.
     (c) In the case of a Borrowing to be made by any Borrower other than Bidco,
Bidco has consented to such Borrowing.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable pursuant to this Agreement and the Syndication and Fee Letter on
or prior to the Initial Funding Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Administrative Borrower hereunder.
     (e) The Administrative Agent shall have received a certificate of a
Financial Officer of the Administrative Borrower certifying that (1) a portion
of the Borrowings to be made on such date will constitute a Certain Funds
Utilisation (other than a Certain Funds Utilisation for a purpose falling within
paragraph (1)(b) or (2)(b) of the definition of Certain Funds Purpose), (2) the
remainder of such Borrowings and all the Letters of Credit to be issued on that
date, up to an aggregate amount of not more than US$65,000,000, will be used to
ensure that the representation made in the last paragraph of Section 4.2 shall
be true and (3) on the date of the applicable Borrowing Request and on the
proposed date of such Borrowings and Letter of Credit issuances:
     (i) no Certain Funds Default is continuing or would result from the
proposed Borrowings and Letter of credit issuances; and
     (ii) all the Certain Funds Representations are true.
The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Initial Funding Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans on the Initial Funding Date and of the Issuing Bank to issue Letters of
Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.2) at or prior to 3:00
p.m., New York City time, on the last day of the Certain Funds Period.
During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (e) above, a Lender is not obliged to make a Loan), none of the
Lenders nor the Agents shall be entitled to:
     (i) cancel any of its Commitments to the extent to do so would prevent or
limit the making of a Certain Funds Utilisation;
     (ii) rescind, terminate or cancel this Agreement or the Commitments or
exercise any similar right or remedy or make or enforce any claim under the Loan

63



--------------------------------------------------------------------------------



 



Documents it may have to the extent to do so would prevent or limit the making
of a Certain Funds Utilisation;
     (iii) refuse to participate in the making of a Certain Funds Utilisation if
the conditions set forth in this Section 4.2 have been satisfied as of the
Initial Funding Date;
     (iv) exercise any right of set-off or counterclaim in respect of a
Borrowing to the extent to do so would prevent or limit the making of a Certain
Funds Utilisation; or
     (v) cancel, accelerate or cause repayment or prepayment of any amounts
owing hereunder or under any other Loan Document to the extent to do so would
prevent or limit the making of a Certain Funds Utilisation,
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and Agents
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.
Immediately following the initial funding of Loans on the Initial Funding Date,
the Administrative Borrower shall cause all principal, premium, if any,
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement to be paid in full, the commitments thereunder to be terminated and
all guarantees and Liens existing in connection therewith to be discharged and
released, and the Administrative Borrower hereby directs the Administrative
Agent to apply proceeds of the Borrowings on the Initial Funding Date to the
payment of the foregoing amounts until they are paid in full.
The Administrative Borrower represents and covenants that, after the borrowings
on the Initial Funding Date and the application of funds provided for in the
immediately preceding paragraph, none of the Borrowers or any other Subsidiary
shall have outstanding any shares of preferred stock or other preferred Equity
Interests or any Indebtedness, other than (i) Indebtedness incurred under the
Loan Documents, (ii) Indebtedness set forth on Schedule 6.1 and Schedule 6.15,
(iii) intercompany Indebtedness permitted under Section 6.1(c) and (iv) other
Indebtedness in an aggregate principal amount not to exceed US$12,000,000.
     SECTION 4.3. Each Credit Event after the Initial Funding Date. After the
Initial Funding Date, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

64



--------------------------------------------------------------------------------



 



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Administrative Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.3.
     SECTION 4.4. Initial Credit Event for each Additional Borrower. The
obligation of each Lender to make Loans to any Borrower that becomes a Borrower
after the Effective Date is subject to the satisfaction of the following
conditions:
     (a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.
     (b) The Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the existence and good standing of such Borrower, the
authorization of the Transactions insofar as they relate to such Borrower and
any other legal matters relating to such Borrower, its Borrower Joinder
Agreement or such Transactions, including, with respect to any Borrower
organized under the laws of any jurisdiction outside of the United States, a
legal opinion from such Borrower’s counsel in such jurisdiction, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
     (c) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
ARTICLE V.
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Lenders that:
     SECTION 5.1. Financial Statements; Ratings Change and Other Information.
The Administrative Borrower will furnish to the Administrative Agent and each
Lender:
     (a) within 90 days after the end of each fiscal year of the Administrative
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Administrative Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

65



--------------------------------------------------------------------------------



 



     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Administrative Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Administrative Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Administrative
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.9 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Administrative Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Administrative Borrower to its shareholders generally, as the
case may be; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Administrative Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.
Any delivery of the items required to be delivered by (i) clauses (a), (b), and
(d) of this Section by the Administrative Borrower shall be deemed to have been
delivered to the Administrative Agent and the Lenders upon the filing of such
items with the Securities and Exchange Commission, provided that such items are
readily available for public viewing on EDGAR, or (ii) clause (c) of this
Section by the Administrative Borrower shall be deemed satisfied by delivery to
the Administrative Agent of such items for posting to Intralinks or other such
similar system (to the extent Intralinks or such other system has been
established, is functioning and is accessible to each Lender).
     SECTION 5.2. Notices of Material Events. The Administrative Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
     (a) the occurrence of any Default;

66



--------------------------------------------------------------------------------



 



     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Administrative Borrower and its Subsidiaries in an aggregate
amount exceeding US$10,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Administrative Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
     SECTION 5.3. Existence; Conduct of Business. The Administrative Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Administrative Borrower and its
Subsidiaries, taken as a whole; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.3.
     SECTION 5.4. Payment of Obligations. The Administrative Borrower will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Administrative Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 5.5. Maintenance of Properties; Insurance. The Administrative
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of the business of the Administrative
Borrower and its Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
     SECTION 5.6. Books and Records; Inspection Rights. The Administrative
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Administrative Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or the Required
Lenders, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and

67



--------------------------------------------------------------------------------



 



independent accountants, all at such reasonable times and as often as reasonably
requested, provided that such visits shall not occur more than once per calendar
year unless an Event of Default has occurred and is continuing.
     SECTION 5.7. Compliance with Laws. The Administrative Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.8. Use of Proceeds and Letters of Credit. Letters of Credit and
the proceeds of the Loans will be used:
     (a) during the Certain Funds Period, for Certain Funds Purposes only,
provided that only an aggregate amount of up to $65 million may be applied for
the purpose referred to at paragraph (1)(b) or (2)(b) of the definition of
Certain Funds Purpose and provided further that, once the requirements of the
penultimate paragraph of Section 4.2 have been discharged, the balance of the
$65 million referred to in the foregoing proviso (if any) may be applied to
refinance the indebtedness of the ClinPhone Group;
     (b) after the expiry of the Certain Funds Period, only (i) for Certain
Funds Purposes, (ii) to finance Permitted Acquisitions; (iii) to finance
Permitted Stock Repurchases, (iv) to refinance the indebtedness of the ClinPhone
Group and (v) for general corporate purposes of the Administrative Borrower and
its Subsidiaries, provided that no amount shall be applied for the purpose set
out at (iv) above until the requirements of the penultimate paragraph of
Section 4.2 have been discharged.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
     SECTION 5.9. Additional Subsidiaries. In the event the Administrative
Borrower acquires, designates or creates any Material US Subsidiaries or if any
existing Subsidiary becomes or is designated as or is deemed to be a Material US
Subsidiary after the date hereof, the Administrative Borrower shall forthwith
promptly (and in any event within 15 Business Days after knowledge of such
Subsidiary being or being designated or deemed to be a Material US Subsidiary)
cause such Subsidiary to become a Subsidiary Guarantor; provided that, at the
reasonable discretion of the Administrative Agent, no such Material US
Subsidiary shall be required to become a Subsidiary Guarantor to the extent that
doing so would be reasonably likely to cause material adverse tax consequences
to the Administrative Borrower and its Subsidiaries.
ARTICLE VI.
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party covenants and agrees (except and solely to the
extent that the existence at any time of any

68



--------------------------------------------------------------------------------



 



agreement contained in this Article VI would at such time violate Section 6.8 of
the Existing Credit Agreement) with the Lenders that:
     SECTION 6.1. Indebtedness. The Administrative Borrower will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness created hereunder and, prior to the Initial Funding Date,
Indebtedness created under the Existing Credit Agreement; provided that the
aggregate amount of the “Loans” and the “LC Exposures” (each as defined in the
Existing Credit Agreement) shall not at any time exceed US$65,000,000;
     (b) Indebtedness set forth in Schedule 6.1, and any extensions, renewals or
replacements of any such Indebtedness to the extent the principal amount thereof
is not increased;
     (c) Indebtedness of (i) a Credit Party to a Credit Party, (ii) a Non-Credit
Party to a Non-Credit Party, (iii) a Credit Party to a Non-Credit Party, and
(iv) a Non-Credit Party to a Credit Party in an amount not to exceed the amount
provided for in Section 6.12;
     (d) Guarantees by (i) a Credit Party of Indebtedness of a Credit Party,
(ii) a Non-Credit Party of Indebtedness of a Non-Credit Party, (iii) a
Non-Credit Party of the Indebtedness of a Credit Party, and (iv) a Credit Party
of Indebtedness of a Non-Credit Party in an amount not to exceed the amount
provided for in Section 6.12;
     (e) Indebtedness of the Administrative Borrower or any Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed US$30,000,000 at any
time outstanding;
     (f) Indebtedness of any Credit Party not otherwise contemplated in the
foregoing clauses provided that (i) the Credit Parties and their Subsidiaries,
on a combined and consolidating basis, will be solvent upon the incurrence of
such Indebtedness; (ii) the Credit Parties shall be in compliance with
Section 6.9 on a pro forma basis as at the end of and for the most recently
ended Reference Period for which financial statements have been furnished to the
Administrative Agent under Section 5.1(a) or Section 5.1(b) (or, prior to the
delivery of any such statements, for the Reference Period ended on March 31,
2008) (and, at the request of the Administrative Agent, the Administrative
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer certifying the foregoing in reasonable detail), and (iii) no

69



--------------------------------------------------------------------------------



 



Default or Event of Default then exists or would result after giving effect to
the incurrence of such Indebtedness;
     (g) Indebtedness of the Administrative Borrower or any Subsidiary as an
account party in respect of trade letters of credit;
     (h) a Cash Pooling Financing; and
     (i) Indebtedness of Non-Credit Parties in a principal amount not to exceed
US$30,000,000.
     SECTION 6.2. Liens. The Administrative Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Administrative Borrower or any
Subsidiary set forth in Schedule 6.2; provided that (i) such Lien shall not
apply to any other property or asset of the Administrative Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Administrative Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Administrative Borrower or any
other Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or any refinancing or replacement of such obligations which does not
increase the principal amount of such obligations), as the case may be;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Administrative Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.1, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Administrative Borrower or any Subsidiary; and
     (e) any Liens in the form of cash collateral securing letters of credit;
provided that the Indebtedness secured thereby shall not exceed US$15,000,000;
     (f) Liens securing Indebtedness permitted by clause (h) of Section 6.1;

70



--------------------------------------------------------------------------------



 



     (g) Liens on the related accounts and assets contained in such accounts
securing a Cash Pooling Financing; and
     (h) rights of pledge and set-off arising pursuant to the general banking
conditions declared applicable to Dutch bank accounts.
     SECTION 6.3. Fundamental Changes. (a) The Administrative Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:
          (i) any Subsidiary may merge with the Administrative Borrower in a
transaction in which the Administrative Borrower is the surviving corporation;
          (ii) any Credit Party may (A) sell, transfer, lease or otherwise
dispose of its assets (1) to a Credit Party or (2) to a Non-Credit Party in an
amount not to exceed the maximum amount permitted under Section 6.12, or
(B) merge with a Credit Party (other than the Administrative Borrower);
          (iii) any Non-Credit Party may (A) sell, transfer, lease or otherwise
dispose of its assets to a Non-Credit Party or a Credit Party, or (B) merge into
or consolidate with a Non-Credit Party, or (C) merge with a Credit Party if a
Credit Party is the survivor;
          (iv) any Subsidiary (other than a Borrower) may liquidate or dissolve
if the Administrative Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers taken as a whole and is
not materially disadvantageous to the Lenders;
          (v) any Subsidiary may sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions), assets and properties so
long as:
               (A) if any such disposition shall constitute more than 2% of the
consolidated tangible assets of the Administrative Borrower and its Subsidiaries
(as measured at the end of the most recently ended fiscal quarter for which
financial statements have been furnished to the Administrative Agent under
Section 5.1(a) or Section 5.1(b) (or, prior to the delivery of any such
statements, for the Reference Period ended on March 31, 2008)), then (i) the
Administrative Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer attaching calculations reasonably satisfactory to the
Administrative Agent evidencing compliance with Section 6.9 on a pro forma basis
as at the end of and for the most recently ended Reference Period for which
financial statements have been furnished to the Administrative Agent under
Section 5.1(a) or Section 5.1(b) (or, prior to the delivery of any such
statements, for the Reference Period ended on March 31, 2008),
(iii) demonstrating that pro-forma Consolidated EBITDA for the Reference Period
most recently ended for which financial

71



--------------------------------------------------------------------------------



 



statements have been furnished to the Administrative Agent under Section 5.1(a)
or Section 5.1(b) (or, prior to the delivery of any such statements, for the
Reference Period ended on March 31, 2008) after giving effect to any such
disposition is not more than 10% lower than Consolidated EBITDA for such
Reference Period without giving effect to such disposition, and (iv) certifying
that no Default or Event of Default then exists or would result after giving
effect to such disposition; and
               (B) such dispositions shall not, in the aggregate, exceed an
amount equal to 10% of the Administrative Borrower’s consolidated tangible
assets as set forth on the Administrative Borrower’s most recently delivered
audited financial statements referred to in Section 5.1; and
          (vi) any person that is not a Subsidiary may merge with and into the
Administrative Borrower or any of its wholly-owned Subsidiaries in a Permitted
Acquisition or consolidate with any of its wholly-owned Subsidiaries; provided
that if such Subsidiary is a Credit Party the survivor shall be a Credit Party.
     (b) The Administrative Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Administrative Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto or, after the Initial Funding date, businesses of the
type conducted by ClinPhone and its subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
     SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions. The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:
     (a) Permitted Investments;
     (b) Investments by the Administrative Borrower existing on the date hereof
in the capital stock of its Subsidiaries;
     (c) investments in, including loans and advances made by (i) a Credit Party
to any other Credit Party, (ii) a Non-Credit Party to a Non-Credit Party,
(iii) a Non-Credit Party to a Credit Party, and (iv) a Credit Party to a
Non-Credit Party to the extent permitted by Section 6.12.
     (d) Guarantees constituting Indebtedness permitted by Section 6.1;
     (e) investments in Permitted Acquisitions; and

72



--------------------------------------------------------------------------------



 



     (f) investments in the capital stock or other securities of a Person (not
constituting an Acquisition) in an amount not to exceed US$15,000,000 for the
period from and after the Effective Date.
     SECTION 6.5. Swap Agreements. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Administrative Borrower or any Subsidiary has actual exposure (other than those
in respect of Equity Interests of the Administrative Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Administrative Borrower or any
Subsidiary.
     SECTION 6.6. Restricted Payments. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) the
Administrative Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Administrative Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Administrative Borrower and its Subsidiaries, and
(d) Permitted Stock Repurchases.
     SECTION 6.7. Transactions with Affiliates. The Administrative Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Administrative Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Administrative Borrower and
its wholly owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.6. The CCT Transactions shall not be
prohibited by this Section 6.7.
     SECTION 6.8. Restrictive Agreements. The Administrative Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Administrative Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Administrative
Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Administrative Borrower or any other Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, by the Existing
Credit Agreement (as in effect on the date hereof) or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions (x) existing
on the date hereof identified on Schedule 6.8 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or (y) pursuant to the provisions governing
Indebtedness permitted pursuant to clause (f) or (h) of Section 6.1, so long as
such restrictions are not more restrictive than any restriction in this
Agreement, (iii) the foregoing shall not apply to customary

73



--------------------------------------------------------------------------------



 



restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness; (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; and (vi) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to a Cash Pooling
Financing.
     SECTION 6.9. Financial Covenants.
     (a) The Administrative Borrower will not permit the Consolidated Leverage
Ratio as of the last day of any Reference Period to be greater than 2.50:1.00.
     (b) The Administrative Borrower will not permit the Consolidated Interest
Coverage Ratio as of the last day of any Reference Period to be less than
3.00:1.00.
     (c) The Administrative Borrower will not permit Consolidated Net Worth as
of the last day of any fiscal quarter to be less than 80% of Consolidated Net
Worth as of March 31, 2008 (as set forth in the Administrative Borrower’s Form
10-Q for such period), increasing by 50% of Consolidated Net Income (with no
reduction for losses) from and after March 31, 2008, plus 100% of all Net Equity
Proceeds which are received and retained by the Administrative Borrower from and
after March 31, 2008, plus 100% of the incremental amount added to Consolidated
Net Worth immediately upon the consummation of the ClinPhone Acquisition.
     (d) For purposes of determining the Consolidated Leverage Ratio and
Consolidated Interest Coverage Ratio for any Reference Period, in connection
with any acquisition (other than the ClinPhone Acquisition) or disposition,
there shall be (i) included in Consolidated EBITDA all Consolidated EBITDA
attributable to any Person or business acquired by (and thereafter owned by) the
Administrative Borrower or any Subsidiary of the Administrative Borrower during
such period as if such Person or business had been acquired on the day before
the first day of such period and (ii) excluded from such Consolidated EBITDA all
Consolidated EBITDA attributable to any Person or business disposed of by the
Administrative Borrower or any Subsidiary of the Administrative Borrower during
such period as if such Person or business were disposed of on the first day of
such period. For purposes hereof, the Consolidated EBITDA attributable to any
such acquired or disposed Person or business prior to the date of acquisition or
disposition thereof shall be determined in a manner consistent with the method
for determining Consolidated EBITDA hereunder.
     SECTION 6.10. Capital Expenditures. The Administrative Borrower will not
permit Consolidated Capital Expenditures to exceed (a) US$85,000,000 for any
fiscal year through fiscal year 2009 and (b) US$100,000,000 for any fiscal year
thereafter through fiscal year 2013; provided that so long as no Default has
occurred and is continuing or would result therefrom, to the extent that any
portion of the amount set forth above is not expended in the fiscal year for

74



--------------------------------------------------------------------------------



 



which it is permitted, such unused amounts may be carried over for expenditure
in the next following fiscal year.
     SECTION 6.11. Fiscal Year. The Administrative Borrower will not, and will
not permit any Subsidiary to, change the manner of determining the date on which
their respective fiscal year ends without giving prior notice to the
Administrative Agent.
     SECTION 6.12. Transfers from Credit Parties to Non-Credit Parties. The
Credit Parties will not allow the sum of (a) Indebtedness of a Non-Credit Party
to a Credit Party incurred pursuant to Section 6.1(c)(iv), plus (b) Guarantees
of Indebtedness of a Non-Credit Party by a Credit Party incurred pursuant to
Section 6.1(d)(iv), plus (c) the fair market value of any assets disposed of by
a Credit Party to a Non-Credit Party pursuant to Section 6.3(a)(ii)(A)(2), net
of any transfer to such Credit Party in consideration of such disposition, plus
(d) without duplication of amounts referenced in clause (c) above, Investments
by a Credit Party to a Non-Credit Party pursuant to Section 6.4(c)(iv), net of
any transfer to such Credit Party in consideration of such Investment, to exceed
US$30,000,000 at any time after the Effective Date.
     SECTION 6.13. Amendments. The Administrative Borrower shall not and shall
ensure that no Subsidiary will amend, vary, novate, supplement, supersede, waive
or terminate any term of any document delivered to the Administrative Agent
pursuant to Section 4.1 or Section 4.2 except in writing:
     (a) prior to or on the Initial Funding Date, with the prior written consent
of the Initial Lenders; or
     (b) in the case of any document other than a Scheme Document, in a way
which could not be reasonably expected to materially and adversely affect the
interests of the Lenders; or
     (c) in the case of a Scheme Document, in accordance with Section 6.14.
     SECTION 6.14. The Scheme or Takeover Offer. The Administrative Borrower,
Bidco and each other Loan Party undertakes that:
     (a) it will not, without the prior consent of the Initial Lenders:
     (i) take or permit to be taken any step as a result of which there shall
occur any increase in the offer price for any of the ClinPhone Shares above the
price referred to in the Press Release, except where the Required Lenders have
consented to such increase
     (ii) waive, amend or vary any other term or condition of the Scheme or
Takeover Offer in any respect which is material and which might reasonably be
expected to be adverse to the interests of the Lenders unless such waiver,
amendment or variation (1) is required by the Panel or a court of competent
jurisdiction or (2) is made with the consent of the Initial Lenders (acting
reasonably); or

75



--------------------------------------------------------------------------------



 



     (iii) without the consent of the Initial Lenders, any Lender whose name
appears therein and the Agents (such consent not to be unreasonably withheld or
delayed):
     (1) issue any press release (other than the Press Release or, if the Offer
Conversion has occurred, the Offer Press Announcement, or any updated or amended
press release approved by the Administrative Agent); or
     (2) make any statement or announcement which makes reference to this
Agreement, the Commitments or the Loans made or Letters of Credit issued
hereunder or to some or all of the Lenders, the Agents and the Lead Arrangers,
unless required by law, or by the Panel or the City Code (in which case the
Administrative Borrower shall notify the Administrative Agent as soon as
practicable upon becoming aware of the requirement and the Administrative
Borrower shall use all reasonable endeavours to consult with the Administrative
Agent prior to making such announcement or statement or issuing such press
release); and
     (b) it will, save as agreed otherwise with the Initial Lenders:
     (i) comply with the City Code (subject to any waivers granted by the Panel)
and all applicable laws and regulations relevant in the context of the Takeover
Offer or the Scheme;
     (ii) keep the Administrative Agent informed as to the status and progress
of (or otherwise relating to) the Scheme or, if the Offer Conversion has
occurred, the Takeover Offer, and, in particular, will from time to time and
promptly upon request give to the Administrative Agent reasonable details as to
the current level of proxies received in respect of the Scheme or acceptances
received in respect of the Takeover Offer;
     (iii) (subject to applicable legal or regulatory restrictions on disclosure
of such information) promptly supply to the Administrative Agent:
     (1) a copy of any Scheme Circular or, if the Offer Conversion has occurred,
the Takeover Offer Document after its posting to the shareholders of ClinPhone;
     (2) copies of all other documents, certificates, notices or announcements
received or issued by it (or on its behalf) in relation to the Scheme or, if the
Offer Conversion has occurred, the Takeover Offer to the extent material to the
interests of the Lenders and any material documents or statements issued by the
Panel, The European Commission or any other regulatory authority in relation to
the Scheme or, if the Offer Conversion has occurred, the Takeover Offer;

76



--------------------------------------------------------------------------------



 



     (3) details of the date of purchase, price, period and number of all
ClinPhone Shares purchased by Bidco other than pursuant to the Scheme or, if the
Offer Conversion has occurred, the Takeover Offer; and
     (4) any other information regarding the progress of the Scheme or Takeover
Offer as the Administrative Agent may reasonably request;
     (iv) ensure that it is not obliged to make a mandatory offer under Rule 9
of the City Code;
     (c) if it becomes aware of a circumstance or event which if not waived is
reasonably likely to entitle Bidco (with the Panel’s consent, if needed) to
lapse or withdraw the Scheme or Takeover Offer, it shall promptly notify the
Administrative Agent and if the Administrative Agent informs Bidco that the
event could reasonably be expected to be of material significance to the
Lenders, Bidco will promptly request the Panel to confirm that the Panel will
not object to the lapsing of the Scheme and if so permitted by the Panel, the
ClinPhone Acquisition should only proceed with the consent of all the Initial
Lenders;
     (d) save as the same may be varied or amended pursuant to section
6.14(a)(i) or 6.14(a)(ii), it will ensure that the Scheme Documents or, if the
Offer Conversion has occurred, the Offer Documents are in all material respects
on the terms set out in the Press Release or, if the Offer Conversion has
occurred, the Offer Press Announcement; and
     (e) if the Offer Conversion has occurred, promptly (and in any event within
14 days of becoming entitled to do so) give Takeover Offer Squeeze-Out Notices
in respect of all classes of the ClinPhone Shares upon the conditions contained
in the Companies Act 2006 for the giving of those notices being satisfied.
     SECTION 6.15. Conversion from Scheme Acquisition to Takeover Offer
Acquisition. Bidco may elect to cease (and procure that ClinPhone cease) the
process of a Scheme Acquisition and may commence a Takeover Offer Acquisition
(in which case all the provisions of this Agreement relating to a Takeover Offer
Acquisition will apply) if:
     (a) the Takeover Offer is on substantially the terms set out in the Press
Release (save only for any changes necessary to reflect the fact that the
Acquisition will be completed by way of Takeover Offer rather than by way of
Scheme and to permit an acceptance level not less than 50% in value of the each
class of the ClinPhone Shares (including options and equivalent or similar) to
which the Takeover Offer relates and, where the ClinPhone Shares are voting
shares, not less than 50% of the voting rights carried by those ClinPhone
Shares);
     (b) the making of the Takeover Offer would not breach any term of the Loan
Documents (including the undertaking as to price in Section 6.14(a)(i)); and
     (c) (iii) copies of the Offer Documents have been delivered to the Agent.

77



--------------------------------------------------------------------------------



 



     SECTION 6.16. ClinPhone Acquisition and Reorganization Steps.
Notwithstanding any provision of this Article VI to the contrary, the
transactions specified in Schedule 6.16 hereto shall be permitted and shall not
be deemed to use any basket under any covenant contained in this Article VI.
ARTICLE VII.
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Administrative Borrower or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
     (d) any Borrower or any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2, 5.3 (with respect to
any Borrower’s existence) or 5.8, in Article VI, or in the final paragraph of
Section 4.2;
     (e) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to any
Borrower (which notice will be given at the request of any Lender);
     (f) any Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
     (g) (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or

78



--------------------------------------------------------------------------------



 



transfer of the property or assets securing such Indebtedness; or (ii) an “Event
of Default” (as defined in the Existing Credit Agreement) shall exist under the
Existing Credit Agreement;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrowers or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) any Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (j) any Borrower or any Subsidiary shall admit in writing its inability to
pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of US$10,000,000 shall be rendered against any Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Borrower or any Subsidiary to enforce any such
judgment that is not promptly stayed;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Borrower and its
Subsidiaries in an aggregate amount exceeding US$10,000,000 from and after the
Effective Date; or
     (m) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Administrative Borrower,
take either or both of the following actions, at the same or different

79



--------------------------------------------------------------------------------



 



times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
each Borrower accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
     Notwithstanding the foregoing, no event or condition that (a) is not known
to the Administrative Borrower on the date hereof, (b) shall have occurred or
existed prior to the Initial Funding Date or shall have occurred or existed on
or after the Initial Funding Date other than as a result of a voluntary act or a
voluntary failure to act on the part of the Administrative Borrower or any
Subsidiary and (c) shall occur or exist only at ClinPhone and its subsidiaries,
and not at the Administrative Borrower or any other Subsidiary, shall
(i) constitute a Default or an Event of Default prior to the 90th day after the
Initial Funding Date (and then shall only constitute a Default or an Event of
Default if still continuing); provided, that nothing in this paragraph shall
prevent or delay the occurrence of a Default or an Event of Default under
Section 6.9, or (ii) constitute a breach of a representation and warranty made
at any time prior to the 90th day after the Initial Funding Date; provided that
if the Administrative Borrower is aware of such event or condition giving rise
to the breach it will be deemed at the time of each borrowing prior to such 90th
day to have represented that it reasonably believes that such event or condition
will be remedied on or prior to such 90th day so that such a breach would not
exist on the 91st day after the Initial Funding Date were the representations
and warranties to be made on such 91st day.
ARTICLE VIII.
THE AGENTS
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Agents as their agents and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the Agents by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
     Any Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Administrative Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.
     The Agents shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Agents shall not
have any duty to take any discretionary action or exercise

80



--------------------------------------------------------------------------------



 



any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agents are required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth herein, the Agents shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Administrative Borrower or any of its
Subsidiaries that is communicated to or obtained by them or any of their
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2) or in the absence of their own
gross negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Administrative Borrower or a Lender, and the Agents shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Administrative Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. The London
Agent shall have no duties or rights hereunder until the Administrative Borrower
provides the London Agent with a Borrowing Request and requests a Borrowing in
an Alternative Currency. At such time, the London Agent shall be appointed as an
Agent by the Administrative Agent and the London Agent shall become party to
this Agreement as an Agent. Thereafter, the London Agent shall be an Agent
hereunder. Each Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
in this paragraph, each Agent may resign at any time by notifying the other
Agents, the Lenders, the Issuing Bank and the Administrative Borrower. Upon any
such resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) or the Administrative Agent

81



--------------------------------------------------------------------------------



 



(in the case of a resignation by any other Agent) shall have the right, in
consultation with the Administrative Borrower, to appoint a successor. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Administrative Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Administrative Borrower and such successor. After
an Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
     The Initial Lenders shall have no duties, responsibilities or obligations
to, no authority to act for, any other party to this Agreement by virtue of
their status as Initial Lenders hereunder.
ARTICLE IX.
GUARANTEE
     In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Administrative Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers. The Administrative
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.
     The Administrative Borrower waives presentment to, demand of payment from
and protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Administrative Borrower hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any

82



--------------------------------------------------------------------------------



 



manner or to any extent vary the risk of the Administrative Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Administrative Borrower to
subrogation.
     The Administrative Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.
     The obligations of the Administrative Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full of all the Obligations owed by the
Administrative Borrower to the Agents, the Issuing Bank and the Lenders), and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise (other than for the indefeasible payment
in full of all the Obligations owed by the Administrative Borrower to the
Agents, the Issuing Bank and the Lenders).
     The Administrative Borrower further agrees that its obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Agent or Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
     In furtherance of the foregoing and not in limitation of any other right
which any Agent or Lender may have at law or in equity against the
Administrative Borrower by virtue hereof, upon the failure of any other Borrower
to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Administrative Borrower hereby promises to and will, upon receipt of written
demand by any Agent or Lender, forthwith pay, or cause to be paid, to the
Applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. The Administrative Borrower further agrees that if payment in respect
of any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or shall impair any Agent’s or Lender’s rights
hereunder, then, at the election of the Administrative Agent, the Administrative
Borrower shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
     Upon payment by the Administrative Borrower of any sums as provided above,
all rights of the Administrative Borrower against any Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to

83



--------------------------------------------------------------------------------



 



the prior indefeasible payment in full of all the Obligations owed by such
Borrower to the Agents, the Issuing Bank and the Lenders.
     Nothing shall discharge or satisfy the liability of the Administrative
Borrower hereunder except the full performance and payment of the Obligations.
ARTICLE X.
MISCELLANEOUS
     SECTION 10.1. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Administrative Borrower, to it at 200 West Street, Waltham,
Massachusetts 02451-1163, Attention of James F. Winschel, Jr. (Telecopy No.
(781) 487-9931); with a copy to Office of the General Counsel, Attention of
General Counsel (Telecopy No. 781-487-0525); with a copy to Treasurer, Parexel
International Corp., Herman Heijermansweg 20, 1077 WL Amsterdam, Netherlands,
Attention of Peter Rietman (Telecopy No. 31 20 572 11 09).
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, 7th floor, Suite 0010, Chicago, IL
60603, Attention of Joyce P. King (Telecopy No. (312) 385-7096), with a copy to
JPMorgan Chase Bank, N.A., 277 Park Avenue, New York 10017, Attention of Maria
Domantay (Telecopy No. (646) 534-3081); with a copy to Bingham McCutchen LLP,
399 Park Avenue, New York, New York 10022, Attention of Frederick F.
Eisenbiegler (Telecopy No. (212) 702-3646);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, 7th floor, Suite 0010, Chicago, IL
60603, Attention of Joyce P. King (Telecopy No. (312) 385-7096);
     (iv) if to the London Agent, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of Agency Department (Telecopy
No. 44-207-777-2360), with copies as provided under clause (ii) above;
     (v) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, 7th floor, Suite 0010, Chicago, IL 60603, Attention of
Joyce P. King (Telecopy No. (312) 385-7096); and
     (vi) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

84



--------------------------------------------------------------------------------



 



     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each Agent or the Administrative
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 10.2. Waivers; Amendments. (a) No failure or delay by any Agent,
the Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Borrower and the Required Lenders or by the
Administrative Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or the date of
any scheduled payment of the principal amount of any Term Loan under Section 2.9
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change in any provision of Article IX without written consent of
each Lender, (vi) change any of the provisions of this Section or the definition
of “Required Lenders”, “Alternative Currency” or any other provision hereof
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights hereunder or make any
determination or grant any

85



--------------------------------------------------------------------------------



 



consent hereunder, without the written consent of each Lender (or each Lender of
such Class, as the case may be), or (vii) change any provision of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (1) no such agreement shall amend, modify or otherwise affect the rights or
duties of any Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of such Agent, the Issuing Bank or the Swingline
Lender, as the case may be and (2) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular Class (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrowers and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused aggregate
Revolving Commitments at such time and (b) in the case of the Term Lenders,
Lenders holding outstanding Term Loans representing more than 50% of all Term
Loans outstanding at such time.
     SECTION 10.3. Expenses; Indemnity; Damage Waiver. (a) The Administrative
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agents, the Initial Lenders and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents and Initial Lenders, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Agents, the Initial Lenders, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Agents, the Initial
Lenders, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights after a Default in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) The Administrative Borrower shall indemnify the Agents, the Initial
Lenders, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions

86



--------------------------------------------------------------------------------



 



contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Administrative Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Administrative Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Administrative Borrower fails to pay any amount
required to be paid by it to any Agent, either Initial Lender, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent, such Initial Lender, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Initial Lender, the
Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposures, outstanding Term Loans and
unused Commitments at the time (or most recently outstanding and in effect).
     (d) To the extent permitted by applicable law, the Administrative Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 10.4. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted

87



--------------------------------------------------------------------------------



 



hereby (including any Affiliate of the Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Initial Lenders, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Subject to the conditions set forth in paragraph (b)(iii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it):
     (i) during the Certain Funds Period (1) if the proposed transferee is on
the Pre-Approved Lender List or (2) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Borrower and Bidco
(provided that consent shall be considered to have been reasonably withheld if
Bidco has sought the consent of its financial adviser in relation to the
ClinPhone Acquisition for the proposed assignment and such financial adviser has
notified Bidco that it does not consent to such assignment on the basis of its
credit assessment of the proposed assignee); or
     (ii) after the expiry of the Certain Funds Period, with the prior written
consent (such consent not to be unreasonably withheld) of:
     (A) the Administrative Borrower, provided that no consent of the
Administrative Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, or, if an Event of Default has
occurred and is continuing, any other assignee, provided that in each case in
respect of the Dutch Borrower the assigned principal amount shall be at least
50,000 Euros (or its equivalent); and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (1) any Commitment
to an assignee that is a Lender with a Commitment immediately prior to giving
effect to such assignment or (2) any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.
     (iii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Administrative Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Administrative Borrower shall be required if an

88



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing; provided that in each case in
respect of the Dutch Borrower the assigned principal amount shall be at least
50,000 Euros (or its equivalent);
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 (which fee shall be paid by the assigning
Lender);
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;
     (E) the assignee (1) if it is a Foreign Lender, shall have delivered tax
certificates described in Section 2.16, which indicate that such Foreign Lender
is exempt from any withholding tax under the laws of the United States on
payments by Borrowers in such jurisdiction, and (2) shall have confirmed that it
is exempt from any withholding tax under the laws of the United Kingdom and The
Netherlands on payments by Borrowers in such jurisdictions, except, in the case
of clauses (1) and (2), to the extent the assigning Lender was entitled, at the
time of the assignment, to receive additional amounts with respect to such
withholding taxes pursuant to Section 2.16;
     (F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and
     (G) so long as no Event of Default shall have occurred and be continuing,
no such assignment shall be made to any Person that is not

89



--------------------------------------------------------------------------------



 



capable of lending (1) the applicable Alternative Currencies to the relevant
Borrower and (2) each Type of Loan.
     For the purposes of this Section 10.4(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iv) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16, 2.19 and 10.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.4 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (v) The Administrative Agent, acting for this purpose as an agent of the
Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Administrative Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (vi) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, any certificates required by
Section 2.16(e), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent

90



--------------------------------------------------------------------------------



 



shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Administrative Borrower,
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Administrative
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.2(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Administrative Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16, and 2.19 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.16 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Administrative Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Administrative Borrower, to comply with
Section 2.16(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall

91



--------------------------------------------------------------------------------



 



release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
     (e) On one or more occasions, one or more Additional Lenders may be
admitted as Lenders party to this Agreement in connection with an increase of
the total Commitment pursuant to Section 2.22, subject to (i) execution and
delivery by any such Additional Lender to the Administrative Agent, for
recording in the Register, of an Instrument of Adherence substantially in the
form of Exhibit F hereto (an “Instrument of Adherence”), (ii) acceptance of such
Instrument of Adherence by each of the Administrative Agent and the
Administrative Borrower by their respective executions thereof, and (iii) the
completion of an Administrative Questionnaire by such Additional Lender promptly
delivered to the Administrative Agent. Upon the satisfaction of the foregoing
conditions, from and after the effective date specified in each such Instrument
of Adherence, the Additional Lender shall be a Lender party hereto and have the
rights and obligations of a Lender hereunder.
     SECTION 10.5. Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the Loan Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.14, 2.15, 2.16, 2.19 and 10.3 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
     SECTION 10.6. Counterparts; Integration; Effectiveness. (a) This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the
Syndication and Fee Letter, the Administrative Agent Fee Letter and any separate
letter agreements with respect to fees payable to the Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

92



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in paragraph (a) of this Section or any other
provision of this Agreement to the contrary, the provisions set forth in the
Syndication and Fee Letter under the heading “Flex Rights” (the “Flex
Provisions”) shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit hereunder and
shall continue in effect until “successful syndication”, as defined in the
Syndication and Fee Letter, shall have been achieved. The Borrowers agree
promptly to enter into such amendments to this Agreement as shall be appropriate
to implement any changes to the terms and provisions hereof that shall be made
pursuant to the Flex Provisions.
     SECTION 10.7. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.8. Right of Setoff. Subject to the provisions of Section 10.18
hereof, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Borrower against any of and all the
obligations of any Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.
Subject to the provisions of Section 10.18 hereof, the rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
     SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Agent, the Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Administrative Borrower or its properties in the courts of any jurisdiction.

93



--------------------------------------------------------------------------------



 



     (c) Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12. Confidentiality. (a) Each of the Agents, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Administrative Borrower and its
obligations, (g) with the consent of the Administrative Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to any Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than

94



--------------------------------------------------------------------------------



 



the Administrative Borrower. For the purposes of this Section, “Information”
means all information received from the Administrative Borrower relating to the
Administrative Borrower or its business, other than any such information that is
available to any Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Administrative Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Agents, Issuing Bank, and the Lenders agrees to use reasonable
commercial efforts (if it may legally do so) to provide prior notice of any
disclosure of Information pursuant to clauses (b) or (c) above.
     (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
     (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE ADMINISTRATIVE BORROWER OR THE AGENTS PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE ADMINISTRATIVE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE ADMINISTRATIVE BORROWER
AND EACH AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A
CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
     SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together

95



--------------------------------------------------------------------------------



 



with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
     (b) The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the Obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Administrative Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
party hereto contained in this Section 10.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.
     SECTION 10.15. Releases of Guarantees. (a) In the event of a disposition of
all the Equity Interests in a Subsidiary Guarantor to a Person other than the
Administrative Borrower or a Subsidiary of the Administrative Borrower in a
transaction not prohibited by any covenant contained in this Agreement, the
Administrative Agent is hereby directed and authorized to take such action and
to execute such documents as the Administrative Borrower may reasonably request,
at the Administrative Borrower’s sole expense, to evidence or effect the release
of the Guarantee by such Subsidiary Guarantor under the Subsidiary Guarantee
Agreement.
     (b) Without limiting the provisions of Section 10.3, the Administrative
Borrower shall reimburse the Administrative Agent for all costs and expenses,
including reasonable attorney’s fees and disbursements, incurred by it in
connection with any action contemplated by this Section 10.15.
     SECTION 10.16. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each of the Loan Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Parties in accordance with the Act.
     SECTION 10.17. No Fiduciary Duty. The Administrative Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated

96



--------------------------------------------------------------------------------



 



hereby and any communications in connection therewith, the Administrative
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Issuing Bank, the Lenders and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Issuing Bank, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.
     SECTION 10.18. Liability for Obligations. Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents to the
contrary, the parties agree that: (a) the Foreign Subsidiaries shall not be
liable for any obligation of the Administrative Borrower or any US Subsidiary
Borrower arising under or with respect to any of the Loan Documents; (b) each
Foreign Borrower shall be severally liable only for the obligations of such
Foreign Borrower; and (c) no Agent or Lender, or any Affiliate thereof, may
set-off or apply any deposits of a Foreign Subsidiary or any other obligations
at the time owing to or for the credit of the account of any Foreign Subsidiary
by such Agent, Lender or Affiliate thereof, against any or all of the
obligations of the Administrative Borrower or any US Subsidiary Borrower.

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective Responsible Officers as of the day and year
first above written.

            PAREXEL INTERNATIONAL CORPORATION
      By:   /S/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Sr. Vice President and Chief Financial Officer        PAREXEL
INTERNATIONAL HOLDING B.V.
      By:   /S/ Peter Rietman         Name:   Peter Rietman        Title:  
Managing Director        PAREXEL INTERNATIONAL HOLDING UK LIMITED
      By:   /S/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Director        SUBSIDIARY GUARANTORS:

PAREXEL INTERNATIONAL LLC
      By:   /S/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer        PERCEPTIVE INFORMATICS, INC.
      By:   /S/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent
      By:   /S/ D. Scott Farquhar         Name:   D. Scott Farquhar       
Title:   Vice President        J.P. MORGAN EUROPE LIMITED, as London Agent
      By:   /S/ Belinda Lucas         Name:   Belinda Lucas        Title:  
Associate   

 



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION, as Lender
      By:   /S/ J.T. Taylor         Name:   J.T. Taylor        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF PAREXEL INTERNATIONAL
CORPORATION

                  Name of Institution:  
 
           
 
         
 
    by                     
 
      Name:    
 
      Title:    
 
                For any Lender requiring a second signature block:
 
           
 
         
 
    by                     
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
     
 
            [and is an Affiliate/Approved Fund of [identify Lender]1]
 
           
3.
  Borrowers:   PAREXEL International Corporation, PAREXEL International Holding
B.V. and PAREXEL International Holding UK Limited.      
 
            4.   Administrative Agent:   JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement

 

1   Select as applicable.

Exhibit A — Assignment and Assumption

1



--------------------------------------------------------------------------------



 



              5.   Credit Agreement:   The Credit Agreement dated as of June 13,
2008 among PAREXEL International Corporation, PAREXEL International Holding
B.V., PAREXEL International Holding UK Limited, the Subsidiary Guarantors
signatory thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and J.P. Morgan Europe Limited, as London Agent.        
6.
  Assigned Interest:        

                  Aggregate Amount of   Amount of   Commitment/Loans  
Commitment/Loans   Percentage Assigned of for all Lenders   Assigned  
Commitment/Loans2
$
  $       %
$
  $       %
$
  $       %

     Effective Date:                           , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Administrative Borrower, the other Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit A — Assignment and Assumption

2



--------------------------------------------------------------------------------



 



Consented to and Accepted:

          JPMORGAN CHASE BANK, N.A., as
Administrative Agent
    By         Title:            [Consented to:]3

[NAME OF RELEVANT PARTY]
    By         Title:   

 

3   To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

Exhibit A — Assignment and Assumption

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) and 5.1(b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the
Exhibit A — Assignment and Assumption

1



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit A — Assignment and Assumption

2



--------------------------------------------------------------------------------



 



EXHIBIT C
MANDATORY COSTS RATE
1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.
2. On the first day of each Interest Period (or as soon as possible thereafter)
the London Agent shall calculate a rate (the “Additional Costs Rate”), expressed
as a percentage, for each Lender, in accordance with the paragraphs set out
below. The Mandatory Costs Rate will be calculated by the London Agent as a
weighted average of the Lenders’ Additional Costs Rates (weighted in proportion
to the percentage participation of each Lender in the applicable Borrowing) and
will be expressed as a percentage rate per annum. The London Agent will, at the
request of the Administrative Borrower or any Lender, deliver to the
Administrative Borrower or such Lender, as the case may be, a statement setting
forth the calculation of the Mandatory Cost Rate.
3. The Additional Costs Rate for any Lender lending from a lending office
located in a Participating Member State will be the percentage notified by that
Lender to the London Agent. This percentage will be certified by that Lender in
its notice to the London Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
such lending office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from such lending office.
4. The Additional Costs Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the London Agent as follows:
(a) with respect to any Loan denominated in Sterling:
(GRAPHIC) [b70450pcb7045003.gif] percent per annum
(b) with respect to any Loan denominated in any currency (other than Sterling):
(GRAPHIC) [b70450pcb7045004.gif] percent per annum.
Where:
“A” means the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
Exhibit C — Mandatory Costs Rate

1



--------------------------------------------------------------------------------



 



“B” means the percentage rate of interest (excluding the Applicable Margin and
the Mandatory Costs Rate and any additional rate of interest specified in
Section 2.12(c)) payable for the applicable Interest Period on the Loan.
“C” means the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
“D” means the percentage rate per annum payable by the Bank of England to the
London Agent on interest bearing Special Deposits.
“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the London Agent as being the average of the most recent
rates of charge supplied by the Lenders to the London Agent pursuant to
paragraph 7 below and expressed in Sterling per £1,000,000.
5. For the purposes of this Schedule:
(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.
(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.
(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).
(d) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
7. If requested by the London Agent or the Administrative Borrower, each Lender
with a lending office located in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the London Agent and the Administrative Borrower, the rate
of charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the
Exhibit C — Mandatory Costs Rate

2



--------------------------------------------------------------------------------



 



Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in Sterling per £1,000,000 of the Tariff Base of
such Lender.
8. Each Lender shall supply any information required by the London Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:
(a) the jurisdiction of its applicable lending office; and
(b) any other information that the London Agent may reasonably require for such
purpose.
Each Lender shall promptly notify the London Agent of any change to the
information provided by it pursuant to this paragraph.
9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
London Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the London
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a lending office in the same jurisdiction as
its applicable lending office.
10. The London Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Administrative Agent pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.
11. The London Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Costs Rate for each Lender based on the information provided by each Lender and
the Administrative Agent pursuant to paragraphs 3, 7 and 8 above.
12. Any determination by the London Agent pursuant to this Schedule in relation
to a formula, the Mandatory Costs Rate, an Additional Costs Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding.
13. The London Agent may from time to time, after consultation with the
Administrative Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding.
Exhibit C — Mandatory Costs Rate

3